Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 1 of 124 PageID 1902




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   POLICE AND FIRE RETIREMENT                 )
   SYSTEM OF THE CITY OF DETROIT,             )
   Individually and On Behalf of All Others   )
   Similarly Situated,                        )
                                              )
                                Plaintiff,    )   Case No.: 8:19-cv-00069-TPB-AAS
          v.                                  )
                                              )
   AXOGEN, INC.; KAREN ZADEREJ; PETER         )   CLASS ACTION
   J. MARIANI; GREGORY G. FREITAG;            )
   JAMIE M. GROOMS; ROBERT J.                 )
   RUDELIUS; MARK GOLD; GUIDO NEELS;          )   DEMAND FOR JURY TRIAL
   AMY WENDELL; LEERINK PARTNERS              )
   LLC; JMP SECURITIES LLC; JEFFERIES         )
   LLC; and WILLIAM BLAIR & COMPANY,          )   Hon. Thomas P. Barber
   L.L.C.,                                    )
                                              )
                                Defendants.



       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                    THE FEDERAL SECURITIES LAWS
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 2 of 124 PageID 1903




                                                TABLE OF CONTENTS
                                                                                                                                       Page

  I.     NATURE OF THE ACTION ..............................................................................................1
  II.    JURISDICTION AND VENUE..........................................................................................5
  III.   CLAIMS FOR VIOLATIONS OF THE SECURITIES ACT OF 1933 .............................6
         A.       SECURITIES ACT PARTIES .........................................................................................6
                             Lead Plaintiff ...............................................................................................6
                             Securities Act Defendants ...........................................................................6
                             Relevant Non-Parties...................................................................................9
         B.       FACTS .....................................................................................................................11
                             Overview of the Company’s Products.......................................................11
                             The Peripheral Nerve Repair Field and the Market for AxoGen’s
                             Products .....................................................................................................14
         C.       THE TWO PUBLIC OFFERINGS OF AXOGEN STOCK..................................................15
                             The November 2017 Offering ...................................................................15
                             The May 2018 Offering.............................................................................17
         D.       THE MATERIAL MISSTATEMENTS AND OMISSIONS IN THE OFFERING
                  DOCUMENTS ...........................................................................................................18
                             False Statements of Historical Fact Regarding The Number of
                             Procedures Performed in the United States Annually ...............................18
                             a.         The November 2017 Offering Documents ....................................18
                             b.         The May 2018 Offering Documents..............................................21
                             False Statements of Historical Fact Regarding the Value of the Market
                             for Axogen Products..................................................................................22
                             a.         The November 2017 Offering Documents ....................................23
                             b.         The May 2018 Offering Documents..............................................24
         E.       THE OFFERING DOCUMENTS WERE MATERIALLY FALSE AND MISLEADING ..........25
                             Lead Plaintiff’s Expert Analysis ...............................................................25
                             A Leading Expert in Peripheral Nerve Repair Confirms That Axogen’s
                             Statements Concerning Its Total Market Are Unreasonable .....................30
                             Confidential Witness Information Corroborates the Expert Firm’s
                             Conclusions ...............................................................................................34
                             The Seligman Report Revealed That The Company Had Severely
                             Overstated Its Market ................................................................................37



                                                                    i
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 3 of 124 PageID 1904




                              Axogen’s Market Opportunity Was Orders of Magnitude Smaller than
                              Claimed......................................................................................................41
                              Axogen Misleadingly Claims Support for Its Market Claims ...................42
                              a.         Axogen Represents that Reputable Government Data Supports
                                         Its Market Claims – the 2011 HHS Report: ..................................42
                              b.         Axogen Relies on Its Own Funded Marketing Masquerading as
                                         Scientific Research – the Brattain Article: ....................................43
                              c.         The Company Falsely Claims Support from the Noble Article: ...44
                              The Company’s Market Claims in the Offering Documents Were
                              Material......................................................................................................51
        F.         LOSS CAUSATION ...................................................................................................52
  IV.   CLAIMS FOR RELIEF UNDER THE SECURITIES ACT ............................................53
        COUNT I Violation of Section 11 of the Securities Act Against the November 2017
          Offering Defendants In Connection with the November 2017 Offering.....................53
        COUNT II Violation of Section 11 of the Securities Act Against the May 2018 Offering
          Defendants In Connection with the May 2018 Offering .............................................55
        COUNT III Violation of Section 12(a)(2) of the Securities Act Against Axogen, Zaderej,
          the Director Defendants, Leerink, and JMP In Connection with the November 2017
          Offering .......................................................................................................................56
        COUNT IV Violation of Section 12(a)(2) of the Securities Act Against Axogen, Zaderej,
          the Director Defendants, and the Underwriter Defendants In Connection with the May
          2018 Offering ..............................................................................................................58
  V.    CLAIMS FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934 ....59
        A.         EXCHANGE ACT PARTIES .......................................................................................59
                              Lead Plaintiff .............................................................................................59
                              Exchange Act Defendants .........................................................................60
                              Relevant Non-Parties.................................................................................60
        B.         THE EXCHANGE ACT DEFENDANTS’ FRAUDULENT SCHEME ..................................61
                              The Beginning of the Class Period through the November 2017
                              Offering .....................................................................................................61
                              The Second Annual Analyst and Investor Day through the Company’s
                              2017 Financial Results ..............................................................................66
                              The Company Repeats Its False Claims and Conducts an Additional
                              Public Stock Offering: March 2018 through October 2018 ......................68
                              The Company Increases Its Market Claim by $500 Million: November
                              2018 through the end of the Class Period..................................................72




                                                                    ii
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 4 of 124 PageID 1905




                       The Truth Concerning Defendants’ False and Misleading Statements Is
                       Revealed ....................................................................................................75
                       Post-Class Period Events ...........................................................................75
                       The False and Misleading Nature of the Exchange Act Defendants’ Class
                       Period Statements ......................................................................................76
        C.   THE MATERIALLY FALSE OR MISLEADING STATEMENTS AND OMISSIONS OF
             MATERIAL FACT .....................................................................................................78
                       August 2, 2017...........................................................................................78
                       September 2017 – Cantor Fitzgerald Global Healthcare Conference .......79
                       November 1, 2017 .....................................................................................81
                       November 2017 Offering...........................................................................83
                       November 20, 2017 – Second Annual Analyst and Investor Day.............83
                       February 28, 2018......................................................................................85
                       March 2018 – Canaccord Genuity Musculoskeletal Conference ..............87
                       April 30, 2018............................................................................................89
                       May 2018 Offering ....................................................................................90
                       June 2018 – William Blair 38th Annual Growth Stock Conference .........91
                       August 1, 2018...........................................................................................93
                       October 29, 2018 .......................................................................................95
                       November 19, 2018 – Third Annual Analyst and Investor Day................96
        D.   ADDITIONAL ALLEGATIONS OF SCIENTER ..............................................................97
                       Zaderej and Mariani Repeatedly Spoke In Detail About The Quantity of
                       Peripheral Nerve Repair Procedures Performed in the U.S. and Regarding
                       the Size of the Company’s Market ............................................................98
                       Zaderej and Mariani Assured Investors That They Had A Sound Basis for
                       their Statements .........................................................................................99
                       Centralized Sales Information Was Available to Zaderej and Mariani...100
                       Axogen’s Small Size and Zaderej and Mariani’s Close Oversight of Sales
                       Supports an Inference of Scienter............................................................101
                       The Importance of the Information and the Magnitude of the Falsity
                       Supports Scienter.....................................................................................102
                       The Fact That Axogen Paid A Marketing Company to Produce the
                       Brattain Article and That Axogen Repeatedly Cited That Article Without
                       Disclosing That Fact Supports Scienter ..................................................103
                       Zaderej Made Highly Unusual Stock Sales Before the Truth Was
                       Revealed ..................................................................................................103


                                                            iii
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 5 of 124 PageID 1906




                               The Abrupt Departure of Key Members of Senior Management ............104
                               The Scienter of Zaderej and Mariani is Imputed to Axogen ...................104
          E.        LOSS CAUSATION .................................................................................................105
          F.        LEAD PLAINTIFF AND THE CLASS ARE ENTITLED TO A PRESUMPTION OF
                    RELIANCE .............................................................................................................107
  VI.     THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE ARE
          INAPPLICABLE.............................................................................................................109
  VII.    CLASS ACTION ALLEGATIONS................................................................................110
  VIII.   CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT ...........................................112
          COUNT V Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
            Thereunder Against The Exchange Act Defendants .................................................112
          COUNT VI Violation of Section 20(a) of the Exchange Act Against the Exchange Act
            Individual Defendants................................................................................................114
  IX.     JURY DEMAND.............................................................................................................116
  X.      PRAYER FOR RELIEF ..................................................................................................116




                                                                    iv
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 6 of 124 PageID 1907




      I.   NATURE OF THE ACTION

           1.    This action arises from misrepresentations by Axogen, Inc. (“Axogen” or the

  “Company”) and certain of its current and former directors, officers, and underwriters (together,

  “Defendants”) regarding the field of peripheral nerve repair in the United States. During the period

  from August 2, 2017, through December 18, 2018, both dates inclusive (the “Class Period”),

  Defendants made false and misleading claims regarding the incidence of peripheral nerve repair

  surgeries in the United States as a result of trauma or relating to oral-maxillofacial procedures.

  Defendants furthermore claimed that there was a multibillion-dollar market for the Company’s

  products. Defendants had no reasonable basis for these statements, which misled investors and

  artificially inflated the price of the Company’s stock.

           2.    Axogen is a medical technology company that bills itself as “the preeminent nerve

  repair company.”     Touting its “exclusive focus on peripheral nerve repair and protection

  solutions,” Axogen sells just a handful of products. One of these is the Avance® Nerve Graft

  (“Avance”). Avance is a segment of nerve tissue, derived from human cadavers, which can be

  used to support and guide nerve regeneration, particularly to bridge gaps created in peripheral

  nerves as a result of trauma.1 Avance is by far the Company’s most important product: during the

  Class Period, the Company stated that Avance was responsible for approximately half of its total

  revenues.

           3.    On the first day of the Class Period, Axogen’s Chief Executive Officer, Defendant

  Karen Zaderej (“Zaderej”), told investors and analysts that “[t]here are more than 900,000 nerve

  repair surgeries annually in the U.S.” Zaderej also claimed that the market for Axogen’s core



  1
    In the medical field, trauma means, essentially, injury. A leading medical dictionary defines
  “trauma” as a “physical injury or wound caused by external force or violence.”


                                                   1
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 7 of 124 PageID 1908




  nerve repair products had increased to $2 billion, reflecting “expanded use of our products in the

  OMF [oral-maxillofacial] market.” Throughout the Class Period, Defendants continued to claim

  that 900,000 nerve repair surgeries are performed in the United States annually. Defendants’

  market assertions, however, changed significantly. By the end of the sixteen-month Class Period,

  Defendants were claiming that the market for Axogen’s products had increased to $2.7 billion.

  Defendants’ claims regarding the field of peripheral nerve repair and regarding the Company’s

  market—which Defendants asserted was exponentially larger than the Company’s 2017 revenues

  of $60 million—portrayed Axogen as a company with potential for explosive growth, particularly

  with respect to its flagship product, Avance. These were major selling points to investors, as

  Axogen’s revenues were quite modest and the Company continues to lose money thirteen years

  after introducing Avance.

         4.      The Company conducted two public offerings of common stock just six months

  apart during the Class Period, raising more than $170 million based on Offering Documents

  (defined herein) that featured these false and misleading claims front and center.

         5.      Court-appointed Lead Plaintiff Police and Fire Retirement System of the City of

  Detroit (“Lead Plaintiff” or “Detroit Police and Fire”) retained a nationally known expert

  consulting firm to analyze the Company’s market size and the basis of the Company’s claims of a

  multibillion dollar market for its products. The firm’s findings confirmed that the market for the

  Company’s nerve repair products in the fields of trauma and oral and maxillofacial surgery—

  which during the Class Period the Company claimed represented 80% to 90% of the market for its

  products—was less than a tenth of what the Company told investors.

         6.      On December 18, 2018, Seligman Investments (“Seligman”), an investment firm,

  published a lengthy and detailed research report (the “Seligman Report”) refuting Axogen’s claims




                                                   2
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 8 of 124 PageID 1909




  concerning the incidence of peripheral nerve repair procedures and the size of the market for the

  Company’s nerve repair products. The Seligman Report revealed critical flaws in Axogen’s

  representations, thoroughly scrutinizing Defendants’ claims in light of scientific literature,

  authoritative data sources, and extensive interviews with neurosurgeons and former Axogen

  employees. The Seligman Report concluded that there are only 28,000 cases of peripheral nerve

  repair annually in the United States. The Seligman Report further concluded that the Company’s

  market in the field of extremity trauma—which the Company claimed, just a month before

  publication of the Seligman Report, was $1.9 billion, the vast majority of its total market—was

  instead just $52 million. This new information shocked the market, sending Axogen’s stock price

  into a tailspin. Axogen’s common stock fell from a closing price of $27.53 on December 17, 2018,

  to close at $21.36 on the following trading day, December 21, 2018—a drop of over 22%.

  Axogen’s stock price declined further over the following three trading days, to a closing price of

  $17.09 on December 21, 2018—a decline of 38%, representing investor losses greater than $390

  million. A year and a half later, Axogen’s stock price has never even approached its Class Period

  heights.

         7.      Lead Plaintiff brings this federal securities class action on behalf of itself and all

  persons and entities that purchased or otherwise acquired securities of Axogen during the Class

  Period, including in the two public offerings the Company conducted in November 2017 and May

  2018 (the “Class”). Lead Plaintiff asserts claims against the Securities Act Defendants (defined

  herein), including Axogen, for violations of Sections 11, 12(a)(2), and 15 of the Securities Act of

  1933 (the “Securities Act”), 15 U.S.C. §§ 77k(a), 77l(a)(2), and 77o, in connection with those two

  public offerings. Lead Plaintiff also asserts claims for violations of Sections 10(b) and 20(a) of

  the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a),




                                                   3
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 9 of 124 PageID 1910




  respectively, and the rules and regulations promulgated thereunder, including United States

  Securities and Exchange Commission (“SEC”) Rule 10b-5, 17 C.F.R. § 240.10b-5, against

  Axogen, its Chief Executive Officer Karen Zaderej (“Zaderej”), and its Chief Financial Officer

  Peter J. Mariani (“Mariani”) (collectively, “the Exchange Act Defendants”).

         8.      On April 21, 2020, the Court issued an order which granted Defendants’ Motion to

  Dismiss and gave Lead Plaintiff leave to amend its complaint. ECF No. 104 at 47. Lead Plaintiff

  subsequently obtained information from four additional confidential witnesses—each of whom,

  like CW1, was a manager within Axogen’s sales department—supporting Lead Plaintiff’s

  allegations that Defendants made false statements concerning the incidence of peripheral nerve

  repair procedures conducted in the U.S. annually (both overall and specifically relating to trauma,

  the most important segment to Axogen).

         9.      In addition to new information from those four former Axogen employees, Lead

  Plaintiff’s allegations are also now supported by analysis from Christopher J. Winfree, MD, a

  peripheral nerve surgeon who has been the Director of the Center for Peripheral Nerve Surgery at

  Columbia University College of Physicians and Surgeons since 2004. Dr. Winfree, a highly

  experienced neurosurgeon who uses Axogen products in his practice, analyzed data regarding the

  number of peripheral nerve repair procedures conducted in the United States each year and reached

  a conclusion consonant with the Seligman Report and the Expert Firm (defined below). He

  concluded in contrast that Axogen’s claims on this subject were not “reasonable or realistic.” Dr.

  Winfree provided further analysis as to the proportion of peripheral nerve repair procedures in

  which Axogen products could reasonably be expected to be used. On this point, as well, Dr.

  Winfree’s conclusions show that Defendants’ statements were false. Dr. Winfree’s conclusions,

  which corroborate information from five CWs and the Expert Firm, are explained further in section




                                                  4
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 10 of 124 PageID 1911




  III(E)(2), infra, and are set forth in his statement, attached as Exhibit A. Dr. Winfree’s curriculum

  vitae is attached as Exhibit B.

         10.     Finally, Lead Plaintiff has also disclosed the name of the Expert Firm—a respected

  and experienced international consulting firm—discussed in this and Lead Plaintiff’s prior

  complaint. These additions and amendments to Lead Plaintiff’s allegations strengthen and cement

  the complaint’s charge that Defendants made material misstatements of fact concerning the then-

  existing market for its products. With respect to the Exchange Act allegations, moreover, these

  revisions provide further support for the strong inference that that Defendants Zaderej and Mariani

  knew or with reasonable care would have known that their representations were false, unfounded,

  and did not result from the sort of inquiry reasonable investors have a right to expect.

  II.    JURISDICTION AND VENUE

         11.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

  Act, 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated thereunder,

  including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5, as well as under Sections 11, 12(a)(2), and 15

  of the Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o. This Court has jurisdiction over the

  subject matter of this action pursuant to 28 U.S.C. § 1331, Section 27 of the Exchange Act, 15

  U.S.C. § 78aa, and Section 22 of the Securities Act, 15 U.S.C. § 77v.

         12.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

  U.S.C. § 78aa, Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and 28 U.S.C. § 1391(b)

  because the Company’s principal place of business is located in in this District and a significant

  portion of Defendants’ actions took place within this District.

         13.     In connection with the acts, transactions, and other conduct alleged herein,

  Defendants directly and indirectly used the means and instrumentalities of interstate commerce,




                                                   5
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 11 of 124 PageID 1912




  including, but not limited to, the United States mails, interstate telephone communications, and

  facilities of the national securities markets.

  III.    CLAIMS FOR VIOLATIONS OF THE SECURITIES ACT OF 1933

          14.     In this section of this Complaint, Lead Plaintiff asserts strict liability and negligence

  claims for violations of Sections 11 and 12(a)(2) of the Securities Act on behalf of all persons and

  entities who purchased or otherwise acquired Axogen’s common stock in, pursuant to, and/or

  traceable to the Offerings (defined herein) and who were damaged thereby. Lead Plaintiff

  expressly disclaims any allegations of fraud or intentional misconduct in connection with these

  non-fraud claims, which are pleaded separately in this Complaint from Lead Plaintiff’s Exchange

  Act claims.

          A.      SECURITIES ACT PARTIES

                           Lead Plaintiff

          15.     Lead Plaintiff Detroit Police and Fire is a retirement system with over $3 billion in

  assets under management on behalf of police officers and firefighters in Detroit, Michigan. Lead

  Plaintiff purchased or otherwise acquired Axogen common stock in domestic transactions in,

  pursuant to, and/or traceable to the Offerings, and was damaged thereby. Specifically, Lead

  Plaintiff purchased 3,689 shares of Axogen common stock in the November 2017 Offering at the

  offering price of $21 per share on November 16, 2017, which settled on November 20, 2017. In

  addition, Lead Plaintiff purchased 1,120 shares of Axogen common stock in the May 2018

  Offering at the offering price of $41 on May 9, 2018, which settled on May 11, 2018. Both of

  these purchases were made from Defendant Leerink Partners LLC (“Leerink”), an underwriter of

  both of the Offerings.

                           Securities Act Defendants

          16.     Each of the following Defendants is statutorily liable under Sections 11 and 12 of


                                                     6
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 12 of 124 PageID 1913




  the Securities Act for the material misstatements and omissions contained in and incorporated into

  the Offering Documents.

           17.   Defendant Axogen, Inc. is incorporated in the State of Minnesota and maintains its

  corporate headquarters in Alachua, Florida. Axogen’s common stock trades on the Nasdaq

  exchange under the symbol “AXGN.” Axogen was the issuer of Axogen common stock in the

  Offerings.

           18.   Defendant Zaderej served as Axogen’s President, Chief Executive Officer

  (“CEO”), and a member of the Company’s Board of Directors (the “Board”) during the entire

  Class Period and until today, and became Chairman of the Board in May 2018. Zaderej joined

  Axogen in 2006 as Vice President of Marketing and Sales, then served as Chief Operating Officer

  from October 2007 to May 2010, when she was appointed as CEO and became a member of the

  Board.     Zaderej’s total estimated compensation for the Class Period was approximately

  $5,062,442, including pro rata portions of her annual compensation of $3,704,972 for 2017 and

  $3,665,188 for 2018. This compensation included a substantial equity-based component. Zaderej

  signed the 2015 Registration Statement, the October 2017 Registration Statement, and the May

  2018 Registration Statement, and also signed and certified Axogen’s 2016 10-K and 2017 10-K

  (all of which documents are defined herein).

           19.   Defendant Mariani has served as Axogen’s Chief Financial Officer (“CFO”) since

  March 2016. Mariani’s total estimated compensation for the Class Period was $2,071,565,

  including pro rata portions of his annual compensation of $1,656,151 for 2017 and $1,439,007 for

  2018. Mariani signed the October 2017 Registration Statement, and the May 2018 Registration

  Statement, and also signed and certified Axogen’s 2016 10-K and 2017 10-K.




                                                  7
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 13 of 124 PageID 1914




         20.     Defendant Gregory G. Freitag (“Freitag”) served as a member of the Board and as

  Axogen’s General Counsel beginning in September 2011. Previously, Freitag was CEO and CFO

  of the LecTec Corporation (“LecTec”), an IP holding company into which Axogen reverse merged

  in 2011, thereby entering the public markets. Freitag recently retired as General Counsel, but will

  remain a director and will serve as Special Counsel during a transition period expected to last

  through October 2020. He was also the Company’s CFO from September 2011 to May 2014, then

  the Company’s Senior Vice President Business Development until August 2015. He again served

  as Axogen’s CFO from August 2015 to March 2016, when he was replaced in that position by

  Mariani.

         21.     Defendant Jamie M. Grooms (“Grooms”) co-founded Axogen and served as its

  CEO from 2002 to May 2010. He served as a member of the Company’s Board from 2002 until

  2019, and was Chairman of the Board from September 2011 until May 2018, when Defendant

  Zaderej assumed that role.

         22.     Defendant Robert J. Rudelius (“Rudelius”) joined the LecTec Corporation

  (“LecTec”) board of directors in September 2010 and remained on the Board following the merger

  with Axogen and until the present.

         23.     Defendant Mark Gold (“Gold”) joined the Board in 2007 and has served on the

  Board since the merger with LecTec in 2011.

         24.     Defendant Guido Neels (“Neels”) has served on the Board since August 2015.

  Furthermore, since 2013 he has been an operating partner of EW Healthcare Partners, L.P. (“EW

  Healthcare”), an Axogen shareholder that sold 1.15 million shares in the November 2017 Offering,

  as discussed below.




                                                  8
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 14 of 124 PageID 1915




           25.     Defendant Amy Wendell (“Wendell”) has served as a member of the Company’s

  Board since September 2016, including as Lead Director since May 2018.

           26.     Defendants Freitag, Grooms, Rudelius, Gold, Neels, and Wendell are referred to

  herein as the “Director Defendants.”

           27.     Defendant Leerink was an underwriter of both the November 2017 Offering (as

  book-running manager) and the May 2018 Offering (as joint book-running manager).

           28.     Defendant JMP Securities LLC (“JMP”) was an underwriter of both the November

  2017 Offering (as co-manager) and the May 2018 Offering (as co-manager).

           29.     Defendant Jefferies LLC (“Jefferies”) was an underwriter of the May 2018 Offering

  (as joint book-running manager).

           30.     Defendant William Blair & Company, L.L.C. (“William Blair”) was an underwriter

  of the May 2018 Offering (as co-manager).

           31.     Defendants Leerink, JMP, Jefferies, and William Blair are collectively referred to

  herein as the “Underwriter Defendants.”

           32.     Axogen, Zaderej, Mariani, the Director Defendants, and the Underwriter

  Defendants are collectively referred to herein as the “Securities Act Defendants.”

                          Relevant Non-Parties

           33.     Lead Plaintiff’s claims are supported by information learned from five confidential

  witnesses (“CWs”), all former Axogen employees whose experience with and knowledge of

  Axogen, its products, and its market, confirm that Defendants misled investors.2

           34.     CW1 worked in sales for Axogen for nearly three years, from fall 2015 until

  summer 2018 (after the May 2018 Offering), first as a sales representative and later as a Territory


  2
      Masculine pronouns are used for each of the CWs to protect the CWs’ identities.


                                                    9
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 15 of 124 PageID 1916




  Manager. In these roles CW1 marketed all of Axogen’s products to customers in the New York

  City metropolitan area, including portions of southern Connecticut and northern New Jersey. CW1

  reported to an Area Sales Manager, Ted Campbell, who reported to Bill Tucker, Area Vice

  President of Sales for the Eastern United States. Tucker reported to Vice President of Sales, Shawn

  McCarrey (“McCarrey”), who was based in Axogen’s Alachua headquarters and who reported

  directly to Zaderej.

         35.     CW2 was an Axogen sales manager from 2013 until early 2017 and was responsible

  for a sales territory in the midwestern United States. CW2 marketed Axogen’s nerve repair

  products throughout this territory to surgical centers and trauma centers. CW2 reported to Barry

  Way, a regional manager, who reported to McCarrey, who reported directly to Zaderej.

         36.     CW3 was a regional sales manager at Axogen from summer 2018 to spring 2019

  and was responsible for selling the full line of Axogen’s products to independent distributors

  throughout the entire western half of the United States. CW3 reported to Tim Dominguez,

  Axogen’s area vice president for independent agencies and specialty markets.           Dominguez

  reported directly to Defendant Zaderej. Indeed, Dominguez met in person with Zaderej and other

  top executives each quarter to discuss sales.

         37.     CW4 worked for Axogen from early 2016 to late 2019 as an area manager

  responsible for sales for the entirety of a southern state until his territory was divided midway

  through his tenure. CW4 marketed all of Axogen’s products and reported to regional manager

  Brandon Mark, who CW4 said reported to a vice president of sales who in turn reported to the

  executive team.

         38.     CW5 worked for Axogen as a senior account manager in the sales department from

  early 2015 to late 2017. In this role, CW5 was responsible for selling Axogen’s products, including




                                                  10
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 16 of 124 PageID 1917




  Avance and the AxoGuard Product Line, in a territory that included approximately 75

  microsurgical doctors, mostly hand surgeons as well as some ENT (ear, nose, and throat) and

  plastic surgeons, and included large level 1 trauma centers. At first, CW5 reported to Barry Way,

  though midway through his tenure he began reporting to Brandon Mark instead. Both Way and

  Mark reported to McCarrey, who in turned reported to both Zaderej and Mariani, according to

  CW5.

         39.     The below chart, which shows the lines of reporting of the five CWs, makes clear

  that these CWs were not far removed from Defendants Zaderej and Mariani:


                                                           Zaderej
                                 Mariani
              McCarrey                                                 Dominguez


         Tucker              Way                       Mark                          CW3


      Campbell                    CW2                                CW4

                                  CW5
               CW1          (reported first to Way,
                                then to Mark)




         B.      FACTS

                         Overview of the Company’s Products

         40.     During the Class Period, the Company offered four core products. By far the most

  important was, and still is, Avance, which it began distributing in 2007 As noted above, Avance


                                                      11
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 17 of 124 PageID 1918




  was responsible for approximately half of Axogen’s total revenues during the Class Period, and

  as discussed more fully herein, the Company claimed during the Class Period that over one-third,

  and as much as 40% of the total market for the Company’s products related to Avance.

         41.     The Company also offered the AxoGuard® Nerve Connector and the AxoGuard®

  Nerve Protector (together, the “AxoGuard Product Line”). During the Class Period, these were

  owned by a third party; Axogen was the distributor. The Company also sold the Avive® Soft

  Tissue Membrane (“Avive”), a resorbable soft tissue covering, as well as two diagnostic tools, but

  the latter are relatively insignificant, as substantially all of Axogen’s revenue during the Class

  Period was derived from Avance, Avive, and the AxoGuard Product Line.

         42.     Axogen claimed during the Class Period, as stated in its 2017 10-K, that it is the

  “leading company focused specifically on . . . technologies for peripheral nerve generation and

  repair.” “Peripheral” nerves are those nerves that constitute part of the peripheral nervous system,

  i.e., the components of the nervous system that are located externally to the central nervous system,

  which is composed of the brain and spinal cord.

         43.     Avance, the Company’s principal product, is a segment of human nerve used by

  surgeons to repair peripheral nerve injuries (“PNI”) that have created a significant gap in the nerve.

  The Company has referred to Avance as a “Gap Repair” product. Avance nerve segments are

  harvested from human cadavers, and then treated and cleaned to minimize the risk of infection or

  rejection. Avance is shipped and stored frozen and then thawed before use.

         44.     When a peripheral nerve is transected (i.e., cut), it may or may not create a gap. A

  peripheral nerve injury without a gap, or with only a small gap, is generally repaired by directly

  suturing the nerve together; so, no graft is required. A significant gap in a transected nerve is

  usually the result of either severe trauma or a delay in treatment that allows necrosis to develop,




                                                   12
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 18 of 124 PageID 1919




  thus compelling the surgeon to remove the unhealthy ends of the nerve to expose healthy nerve

  tissue, creating a gap. Avance is used to treat significant gaps created in peripheral nerves by

  trauma or otherwise. Avance is offered in a variety of lengths (from 15 mm to 70 mm) and

  diameters (from 1-2 mm to 4-5 mm). Reportedly, segments 15 mm in length cost more than

  $1,500, while 70 mm long segments cost over $6,000.

         45.     Where a significant nerve gap is present, a surgeon has several options, including

  neurotization (wherein a segment of nerve is cut on one end and connected by suture to another

  location) and the use of hollow-tube conduits (which may be natural or synthetic) to guide the

  regenerating nerve, as well as grafts, of which there are two types. Avance is an “allograft,” which

  refers to a transplant of organ or tissue from one individual to another of the same species. By

  contrast, many peripheral nerve repairs involve the use of autologous grafts, or “autografts”—

  organ or tissue transplanted from one location to another on the patient’s body. Autografts are the

  “gold standard” for repair of transected nerves involving a significant gap, as Dr. Winfree explains.

  Ex. A at 3. For example, a surgeon may excise a segment of nerve from a less critical area on the

  patient (e.g., taking a nerve segment from the patient’s ankle area to repair a trauma to a nerve in

  the patient’s arm) to bridge the gap. As the preferred method, autografts are used much more

  frequently than allografts in repairing peripheral nerve injuries involving significant gaps.

         46.     The principal market for Avance encompasses a portion of neurosurgical

  procedures to repair peripheral nerve injuries that involve a significant gap and are caused by

  trauma to the extremities. Most of these procedures, however, are performed using autografts or

  alternatives such as hollow-tube conduits. Avance may also be used to bridge gaps in connection

  with OMF surgery, but this is of secondary importance; according to the Company’s Class Period

  statements, nearly 70% of the market for Avance was in the area of extremity trauma.




                                                   13
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 19 of 124 PageID 1920




                          The Peripheral Nerve Repair Field and the Market for AxoGen’s
                          Products

          47.     Following its transition to a publicly held company as a result of the reverse merger

  with LecTec in 2011, Axogen began spending heavily in pursuit of growth: costs and expenses

  increased over 87% for the first quarter of 2012 compared to the first quarter of 2011, primarily

  due to increased sales and marketing costs for the nerve business. Revenue grew as well, though

  not nearly as starkly: the Company’s revenue for the first quarter of 2012 was 47% higher than the

  quarter ending a year prior, but the actual amount was modest—only $1.65 million of net revenues

  for that first quarter of 2012.

          48.     The next five years saw this trend continue. Axogen’s revenues increased steadily,

  but so did its costs and expenses, the latter largely due to sales and marketing efforts and the

  Company’s “surgeon education” programs. Axogen spent heavily during this period before the

  Class Period (and during the Class Period) to sponsor and present at industry conferences and to

  provide training programs that featured its products. Moreover, the Company’s revenue growth

  did not arise entirely from increasing sales volume—the Company instituted product price

  increases annually. By the end of 2016—over nine years after introducing Avance—Axogen was

  still operating at a loss. The Company’s net loss for 2016 was $14.4 million, an increase of over

  50% from its 2012 results. On August 2, 2017, the first day of the Class Period, and just three

  months before the first of the Offerings, the Company reported a net loss of $5.8 million for the

  first six months of 2017, resulting in a loss per share of eighteen cents. It has been no different

  after the Class Period. Axogen reported a net loss of over $29 million for 2019 (a 30% increase

  year-over-year), and of over $8 million for the first quarter of 2020.

          49.     Nevertheless, Defendants repeatedly represented that there were nearly a million

  peripheral nerve repair procedures being performed in the United States each year, and that the



                                                   14
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 20 of 124 PageID 1921




  Company had a massive market for its products, particularly Avance. In statements to investors,

  Defendants harped upon these two claims. Defendants referred to Axogen’s market at times as a

  “market opportunity,” “addressable market opportunity,” or “total addressable market.”

         50.     Defendants divided Axogen’s market by type of procedure (for instance, $1.5

  billion relating to extremity trauma and $293 million relating to OMF surgery) as well as by

  product (for example, $976 million for Avance, including $668 million in the field of extremity

  trauma). Extremity trauma constituted approximately 70% to 80% of the Company’s claimed

  market during the Class Period, with OMF a distant second. In terms of products, the Company

  claimed that Avance was by far the most important contributor to the Company’s market size—

  and the market for Avance was primarily in the area of extremity trauma.

         C.      THE TWO PUBLIC OFFERINGS OF AXOGEN STOCK

                        The November 2017 Offering

         51.     Beginning on or about November 15, 2017, Axogen conducted a secondary public

  offering of its common stock pursuant to the registration statements and prospectuses discussed in

  ¶¶ 52-54 below. In this offering, Axogen and EW Healthcare sold 1.955 million shares of Axogen

  common stock at an offering price of $21 per share for proceeds of approximately $41,055,000

  (the “November 2017 Offering”).       Defendants Leerink and JMP were underwriters of the

  November 2017 Offering.

         52.     On November 5, 2015, Axogen filed a registration statement on Form S-3 for the

  issuance and sale of up to $100 million of shares of its common stock, which was declared effective

  on December 11, 2015 (the “2015 Registration Statement”). The 2015 Registration Statement was

  signed by Defendant Zaderej on behalf of Axogen and by Zaderej and the Director Defendants

  (except Defendant Wendell) in their capacities as directors and/or officers of the Company. On

  October 2, 2017, Axogen filed another registration on Form S-3 for the issuance and sale of up to


                                                  15
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 21 of 124 PageID 1922




  4,861,111 shares of its common stock, which was declared effective on October 11, 2017 (the

  “October 2017 Registration Statement”). The October 2017 Registration Statement was signed by

  Defendant Zaderej on behalf of Axogen and by Zaderej, Mariani, and the Director Defendants in

  their capacities as directors and officers of the Company. On November 15, 2017, the Company

  filed two preliminary prospectuses pursuant to SEC Rule 424(B)(5) in connection with an offering

  of its common stock.

         53.    On November 17, 2017, the Company filed several documents in connection with

  the public offering of 805,000 shares of its common stock sold by Axogen and 1.15 million shares

  sold by EW Healthcare, an Axogen shareholder, at the public offering price of $21 per share. The

  total of 1,955,000 shares included the sale of 150,000 shares by Axogen and 105,000 shares by

  EW Healthcare upon exercise in full by the underwriters of an option to purchase such additional

  shares. This offering is referred to herein as the “November 2017 Offering.”

         54.    Specifically, on November 17, 2017, Axogen filed two final prospectuses pursuant

  to SEC Rule 242(b)(5). One of these final prospectuses related to the shares offered and sold by

  the Company (the “Company Prospectus”), and the other related to the shares offered and sold by

  EW Healthcare (the “Selling Shareholder Prospectus”). The Company Prospectus and the Selling

  Shareholder Prospectus were each supplemented by a final prospectus supplement, which is part

  of those prospectuses. The Company Prospectus and the Selling Shareholder Prospectus, as

  supplemented by the final prospectus supplements, are referred to together herein as the

  “November 2017 Prospectus.” The Company Prospectus is part of the 2015 Registration

  Statement. The Selling Shareholder Prospectus is part of the October 2017 Registration Statement.

  The Company Prospectus and the Selling Shareholder Prospectus, as supplemented by the final

  prospectus supplements, are referred to together with the 2015 Registration Statement and the




                                                 16
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 22 of 124 PageID 1923




  October 2017 Registration Statement as the “November 2017 Offering Documents.”                 The

  November 2017 Offering was conducted pursuant to the November 2017 Offering Documents.

         55.     The November 2017 Offering closed on November 20, 2017, and Axogen received

  net proceeds of approximately $15.4 million.         EW Healthcare received net proceeds of

  approximately $22.7 million.

                         The May 2018 Offering

         56.     Beginning on or about May 7, 2018, Axogen conducted another secondary public

  offering of its common stock pursuant to the registration statement and prospectus discussed in ¶¶

  57-58 below (the “May 2018 Offering”). Defendants Leerink, Jeffries, Blair and JMP were

  underwriters of the May 2018 Offering.

         57.     On May 7, 2018, Axogen announced that it had commenced an underwritten public

  offering of an anticipated two million shares of its common stock, and that it expected to grant the

  underwriters of the offering an option to purchase up to an additional 300,000 additional shares.

  That same day, Axogen filed a registration statement on Form S-3 as part of a “shelf” registration

  process (the “May 2018 Registration Statement”), which became effective automatically upon

  filing. The May 2018 Registration Statement was signed by Defendant Zaderej on behalf of

  Axogen and by Zaderej, Mariani, and the Director Defendants in their capacities as directors and/or

  officers of the Company. The May 2018 Registration Statement contained a prospectus. Also on

  May 7, 2018, Axogen filed a prospectus and preliminary prospectus supplement pursuant to SEC

  Rule 424(b)(5) for this offering, which is referred to herein as the “May 2018 Offering” (and

  together with the November 2017 Offering, the “Offerings”).

         58.     On or about May 10, 2018, Axogen filed a final prospectus, which was

  supplemented by a final prospectus supplement, for this public offering (the “May 2018

  Prospectus”). The May 2018 Prospectus is part of the May 2018 Registration Statement. The May


                                                  17
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 23 of 124 PageID 1924




  2018 Registration Statement and the May 2018 Prospectus are referred to together herein as the

  “May 2018 Offering Documents” (and together with the November 2017 Offering Documents as

  the “Offering Documents”).

         59.     The May 2018 Offering closed on May 11, 2018. In the May 2018 Offering,

  Axogen sold 50% more shares than originally announced (i.e., three million shares, in addition to

  450,000 shares issued upon exercise of the underwriters’ option), at the offering price of $41 per

  share, and received net proceeds of approximately $132,463,000.

         D.      THE MATERIAL MISSTATEMENTS AND OMISSIONS IN THE OFFERING
                 DOCUMENTS

         60.     The Offering Documents pursuant to which the Offerings were conducted

  contained false and misleading statements, and omitted material information necessary to make

  the statements therein not misleading. These statements concerned the incidence of peripheral

  nerve repair procedures relating to trauma as well as regarding the market for the Company’s four

  core nerve repair products, i.e., Avance, Avive, and the AxoGuard Product Line.

                         False Statements of Historical Fact Regarding The Number of
                         Procedures Performed in the United States Annually

         61.     The November 2017 Offering Documents and May 2018 Offering Documents both

  contained materially false statements of historical fact regarding the number of PNI surgeries that

  occur in the United States annually. The number of PNI surgeries that occurred in the United

  States was a material, indeed critical, factor that investors considered in evaluating the Company’s

  historical financial performance and operating results, and the Offering Documents made false

  statements on that topic to alleviate investor concerns regarding the Company’s historical

  performance and results.

                         a.     The November 2017 Offering Documents

         62.     The November 2017 Prospectus, on page S-1, stated:


                                                  18
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 24 of 124 PageID 1925




          We believe that, each year in the United States, more than 1.4 million people suffer
          traumatic injuries to peripheral nerves, resulting in over 700,000 extremity nerve
          repair procedures.

          63.       The November 2017 Prospectus also stated that this calculation was solidly based

  on an analysis of scientific research and other reliable sources:

          The estimated size of the Extremity Trauma portion of the market is based upon
          epidemiological studies regarding the general number of trauma patients, physician
          interviews and incidence of PNI in the population.

          64.       The prospectus defined “PNI” as “peripheral nerve injury.”

          65.       In addition, the November 2017 Prospectus and the October 2017 Registration

  Statement both incorporated by reference the Company’s annual report on Form 10-K for 2016

  (the “2016 10-K”) (which the Company originally filed on March 1, 2017). The 2016 10-K, on

  page 7, stated:

          Axogen believes each year in the U.S. more than 1.4 million people suffer traumatic
          injuries to peripheral nerves. Axogen estimates that traumatic injuries to peripheral
          nerves result in over 700,000 extremity nerve repair procedures.

          66.       Like the November 2017 Prospectus itself, the 2016 10-K represented that this had

  a solid basis, specifically:

           The estimated size of the Extremity portion of the market is based upon
          epidemiological studies regarding the general number of trauma patients, physician
          interviews and incidence of PNI in the population.

          67.       The November 2017 Offering Documents thus twice stated that the above

  assertions regarding the incidence of “traumatic injuries to peripheral nerves” and the resulting

  incidence of “extremity nerve repair procedures” had a firm foundation of scientific research and

  reliable sources, which it characterized as “epidemiological studies regarding the general number

  of trauma patients, physician interviews and incidence of PNI in the population.” The 2016 10-K

  identified, in support of these claims, the following three sources:




                                                   19
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 25 of 124 PageID 1926




                          (1)    “Health, United States, 2011, Publication of U.S. Department of
                                 Health & Human Services” (the “2011 HHS Report”), which was
                                 published by the National Center for Health Statistics, a federal
                                 government institution within the Department of Health and Human
                                 Services;

                          (2)    “Noble, et al. J of Trauma Injury Infection and Critical Care 1998”
                                 (the “Noble Article”); and

                          (3)    “Kurt Brattain, MD, Magellan Medical Technology Consultants,
                                 Inc., Minneapolis, Minnesota 2013” (the “Brattain Article”).

         68.       The November 2017 Prospectus also stated, with respect to “the Oral portion of the

  market,” that:

         [R]esearch . . . has indicated approximately 80,000 PNI occur in the U.S. each year
         that are related to third molar extractions, anesthetic injections, dental implants and
         benign pathology.

         69.       This was an increase over the statement made in the 2016 10-K, which stated, with

  the respect to “the Oral portion of the market,” that:

         [R]esearch . . . has indicated that approximately 68,000 PNI occur in the U.S. each
         year that are related to third molar extractions, anesthetic injections, dental implants
         and benign pathology.

         70.       Like its assertions regarding PNI surgeries relating to trauma, the 2016 10-K

  represented that this assertion regarding the number of PNI in the “Oral market” was based on a

  solid inquiry. Further misrepresenting the truth, it stated that this claim was “based upon research”

  and identified, in support of the claim, the 2011 HHS Report, the Noble Article, and the Brattain

  Article.

         71.       The 2016 10-K stated that “[t]raumatic PNI described herein, and excluding Oral

  and Carpal tunnel defined below, is referred to by Axogen as occurring in the ‘Extremity’ PNI

  market.” Further it defined “Oral” as follows: “Some of these surgical nerve injuries can occur

  during dental and oral surgery procedures such as third molar extractions, placement of dental




                                                   20
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 26 of 124 PageID 1927




  implants and removal of tumors during which an injury may be caused to one or more sections of

  the trigeminal nerve (‘Oral’).”

          72.    As set forth in § III(E), infra, the statements in ¶¶ 62-71, above—including the

  representation that the Company’s claims were supported by the 2011 HHS Report, the Noble

  Article, and the Brattain Article—were material misstatements.

                         b.      The May 2018 Offering Documents

          73.    The prospectus contained in the May 2018 Registration Statement stated on its third

  page:

          We believe that each year in the U.S. more than 1.4 million people suffer damage
          or discontinuity to peripheral nerves resulting in over 700,000 extremity nerve
          repair procedures.

          74.    The prospectus further stated that this calculation was solidly based on an analysis

  of scientific research and other reliable sources:

          The estimated size of the Extremity Trauma portion of the market is based upon
          epidemiological studies regarding the general number of trauma patients, physician
          interviews and incidence of PND in the population.

          75.    The prospectus contained in the May 2018 Registration Statement defined “PND”

  as “peripheral nerve damage or discontinuity.” The prospectus specified that “[t]he ‘Extremity

  Trauma’ portion of the Market . . . encompasses the traumatic PND described above but excludes

  the OMF, Breast and Carpal Tunnel . . . portions of the Market.” Further, it defined “OMF” as

  follows: “Nerve damage or discontinuity can occur during dental and oral surgery procedures such

  as third molar extractions, placement of dental implants and removal of tumors during which one

  or more sections of the trigeminal nerve can be damaged or discontinued (‘OMF’).”

          76.    The prospectus contained in the May 2018 Registration Statement incorporated by

  reference (and thus made anew the statements contained in), inter alia, the Company’s 2017 annual

  report on Form 10-K (the “2017 10-K”), which the Company originally filed on February 28, 2018,


                                                   21
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 27 of 124 PageID 1928




  and which also contained false and misleading statements regarding the incidence of peripheral

  nerve repair procedures resulting from trauma. Specifically, the 2017 10-K stated on pages 7-8:

         We believe that each year in the U.S., more than 1.4 million people suffer damage
         or discontinuity to peripheral nerves resulting in over 700,000 extremity nerve
         repair procedures.

         77.     Like the 2016 10-K, the 2017 10-K also stated that “[t]he estimated size of the

  Extremity Trauma portion of the market is based upon epidemiological studies regarding the

  general number of trauma patients, physician interviews and incidence of PND in the population.”

  The 2017 10-K defined “PND” and “Extremity Trauma” in the same manner as the prospectus in

  the May 2018 Registration Statement.

         78.     The May 2018 Offering Documents thus twice stated that the above assertions

  regarding the incidence of “traumatic injuries to peripheral nerves” and the resulting incidence of

  “extremity nerve repair procedures” had a firm foundation of scientific research and reliable

  sources, which it characterized as “epidemiological studies regarding the general number of trauma

  patients, physician interviews and incidence of PND in the population.”          The 2017 10-K

  specifically identified, in support of these claims, the 2011 HHS Data, the Noble Article, and the

  Brattain Article.

         79.     As set forth in § III(E), infra, the statements in ¶¶ 73-78, above, including the

  representation that the Company’s claims were supported by the 2011 HHS Report, the Noble

  Article, and the Brattain Article, were material misstatements

                        False Statements of Historical Fact Regarding the Value of the
                        Market for Axogen Products

         80.     The November 2017 Offering Documents and May 2018 Offering Documents also

  made related but distinct material misstatements regarding the monetary value of the market for

  Axogen’s then-current product portfolio, in particular but not limited to the “Extremity Trauma”



                                                  22
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 28 of 124 PageID 1929




  (or “Extremity”) portion of the market, and the number of procedures that “would be addressed”

  by specified Axogen products.

                         a.     The November 2017 Offering Documents

         81.     The November 2017 Prospectus, on page S-1, stated:

         Based on our estimates, we believe the U.S. peripheral nerve injury (“PNI”) market
         for our current product portfolio for Extremity Trauma, Oral and Carpal Tunnel is
         nearly $2.0 billion (the “Market”). We estimate that the Extremity Trauma portion
         of the Market is approximately $1.5 billion.

         82.     The 2016 10-K, on page 7, included nearly the exact same statement:

         Based on estimates prepared by Axogen, it believes the United States PNI market
         for its current product portfolio for Extremity, Oral and Carpal Tunnel Revision is
         $1.8 billion (the “Market”). We estimate that the Extremity portion of the Market
         is approximately $1.5 billion.

         83.     The 2016 10-K made additional false and misleading claims, stating:

         Axogen further estimated the portion of extremity nerve repair procedures that
         would be addressed by Axogen’s Gap Repair, Primary Repair, Nerve Protection
         and Proaction products and applied the average sales price of the Axogen product
         appropriate to the procedure (Avance Nerve Graft, AxoGuard Nerve Connector,
         AxoGuard Nerve Protector and Avive Soft Tissue Membrane, respectively). As a
         result, Axogen estimates that the market sizes, within the Extremity portion of the
         Market, for our Avance Nerve Graft, AxoGuard Nerve Connector, AxoGuard
         Nerve Protector and Avive Soft Tissue Membrane products are approximately $668
         million, $161 million, $238 million and $439 million, respectively.

         Axogen estimates that the Oral portion of the Market is approximately $129 million
         of the Market.

         84.     The November 2017 Offering Documents represented that these claims were

  solidly grounded in scientific research and other reliable sources, including the 2011 HHS Data,

  the Noble Article, and the Brattain Article.

         85.     As set forth in § III(E), infra, the statements in ¶¶ 81-84, above, including the

  representation that the Company’s claims were supported by the 2011 HHS Report, the Noble

  Article, and the Brattain Article, were material misstatements.



                                                  23
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 29 of 124 PageID 1930




                         b.     The May 2018 Offering Documents

          86.    The prospectus contained in the May 2018 Registration Statement stated on its third

  page:

          We estimate the United States PND [peripheral nerve damage or discontinuity]
          market for our current product portfolio for Extremity Trauma, OMF, Breast and
          Carpal Tunnel is $2.2 billion (the “Market”). From a product prospective, as to the
          Market, we estimate that Avance Nerve Graft represents $976 million, AxoGuard
          Nerve Connector represents $391 million, AxoGuard Nerve Protector represents
          $433 million and Avive Soft Tissue Membrane represents $439 million.

          We estimate that the Extremity Trauma portion of the Market is approximately $1.5
          billion.

          We estimate that the OMF portion of the market is approximately $293 million.

          87.    The 2017 10-K stated:

          We estimate the United States PND market for our current product portfolio for
          Extremity Trauma, OMF, Breast and Carpal Tunnel is $2.2 billion (the “Market”).
          From a product prospective as to these targeted markets, we estimate that Avance
          Nerve Graft represents $976 million, AxoGuard Nerve Connector $391 million,
          AxoGuard Nerve Protector $433 million and Avive Soft Tissue Membrane $439
          million.

          We estimate that the Extremity Trauma portion of the Market is approximately $1.5
          billion. The estimated size of the Extremity Trauma portion of the market is based
          upon epidemiological studies regarding the general number of trauma patients,
          physician interviews and incidence of PND in the population. . . . We have
          estimated the portion of these extremity nerve repair procedures that would be
          addressed by our Gap Repair, Primary Repair, Nerve Protection and Proaction
          products and applied the average sales price of the appropriate product (Avance
          Nerve Graft, AxoGuard Nerve Connector, AxoGuard Nerve Protector and Avive
          Soft Tissue Membrane, respectively) to determine that the probable market sizes.
          Within the Extremity Trauma portion of the Market, our Avance Nerve Graft,
          AxoGuard Nerve Connector, AxoGuard Nerve Protector and Avive Soft Tissue
          Membrane products are approximately $668 million, $161 million, $238 million
          and $439 million, respectively.

          We estimate that the OMF portion of the Market is approximately $293 million.

          88.    The 2017 10-K defined “Extremity Trauma” and “OMF” in the same manner as the

  prospectus in the May 2018 Registration Statement.




                                                  24
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 30 of 124 PageID 1931




         89.     As set forth in § III(E), infra, the statements in ¶¶ 86-88 above—including the

  representation that the Company’s claims were supported by the 2011 HHS Report, the Noble

  Article, and the Brattain Article—were material misstatements.

         E.      THE OFFERING DOCUMENTS WERE MATERIALLY FALSE AND MISLEADING

         90.     In the Offering Documents, Defendants made false and misleading statements to

  investors regarding the incidence of peripheral nerve repair procedures, in particular those

  resulting from trauma, as well as regarding the market for the Company’s four core nerve repair

  products, the portion of that market relating to Extremity Trauma, and the portion relating to

  Avance. Furthermore, Defendants repeatedly represented this market opportunity as one the

  Company was capable of actually servicing, which was also false and misleading. Defendants

  bridged the gap between their impressive claims and the Company’s revenues—which were paltry

  relative to the number of peripheral nerve repair procedures they claimed were performed annually

  in the United States—by representing that their claims were supported by legitimate scientific

  literature and data. All of this was untrue and misleading.

                        Lead Plaintiff’s Expert Analysis

         91.     Lead Plaintiff retained a nationally known expert consulting firm, The Brattle

  Group (the “Expert Firm”), with experience in the healthcare and medical fields to review the

  Company’s claims regarding the incidence of peripheral nerve repair procedures and regarding the

  size of the Company’s market. The Expert Firm reviewed and analyzed Axogen’s Class Period

  disclosures regarding these matters and the materials cited by the Company in support thereof.

  Based on the review of these and other materials, as set forth below, the Expert Firm calculated

  that just 38,192 nerve procedures are performed in the United States annually and that the U.S.

  market for Axogen’s core products in the areas of trauma and OMF is $112 million, thus at least




                                                  25
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 31 of 124 PageID 1932




  $1.5 to $1.6 billion less than (or only 5% to 6.9% of) what Defendants claimed for those areas

  during the Class Period.

         92.     The Expert Firm’s work is based on, inter alia, authoritative, reliable, and publicly

  available data from the Centers for Medicare & Medicaid Services (“CMS”) (a federal agency

  within the U.S. Department of Health of Human Services) and the Kaiser Family Foundation, as

  well as Axogen’s own data as to the average values of procedures relevant to its nerve repair

  products. The Expert Firm’s calculations are conservative in that they rely on Axogen’s published

  product prices. As discussed below, Axogen overstated the actual prices that Axogen can charge

  customers for its products.

         93.     According to CMS data for 2016, 4,415 nerve procedures (including placement,

  repair, connection, and suture of nerves) were performed in the traditional Medicare program,

  which encompasses approximately 68% of all Medicare enrollees. These data concern all nerve

  procedures and thus include procedures relating to extremity trauma as well as OMF. Scaling up

  this number to the total number of Medicare enrollees (which represents approximately 17% of

  the total U.S. population) and then to the total U.S. population indicates that just 38,192 nerve

  procedures are performed in the U.S. annually. This figure is calculated based on reliable,

  nationwide data concerning over 11% of the population of the United States. In comparison,

  Axogen’s wild claims are linked only to data relating to a single healthcare facility in Ontario

  (which was the basis of the Noble Article on which Axogen relied). This analysis clearly shows

  that the Company’s claims in the Offering Documents regarding the incidence of extremity nerve

  repair procedures, specifically over 700,000 annually, and OMF procedures, 68,000 to 80,350

  annually, are unfounded and enormously overstated—by a factor of nearly twenty.




                                                  26
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 32 of 124 PageID 1933




         94.     In addition, the Expert Firm calculated the portion of the Company’s trauma and

  OMF market that the Company was capable of servicing in light of competition. As discussed

  herein, Axogen’s statements claiming that its products “would address” the market misrepresented

  that the Company could actually service the entirety of its market in those fields. The Expert Firm

  calculated the Company’s serviceable market, or that subset of the Company’s total market that

  the Company might be able to service in light of competition and other circumstances, under two

  different scenarios.

         95.     The Expert Firm’s calculations regarding the incidence of peripheral nerve repair

  procedures characterized as trauma or OMF, and regarding the size of the Company’s market in

  those areas, , and the portion of that market that the Company is capable of servicing, are set forth

  in the table below.

        Annual US Market Size for Nerve Procedures Resulting from Trauma or OMF3




  3
   The footnotes and note to this table, which set forth the Expert Firm’s calculations and the sources
  employed, are as follows:
      [1] Centers for Medicare & Medicaid Services, “Medicare National/HCPCS Aggregate table,
          CY2016, Microsoft Excel (.xlsx),” U.S. Department of Health and Human Services,
          https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
          Reports/Medicare-Provider-Charge-Data/Physician-and-Other-Supplier2016.html.


                                                   27
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 33 of 124 PageID 1934




         96.     Trauma is by far the most significant market for Avance, as the Company told

  investors in the Offering Documents. The Company claimed in the 2017 10-K that the market for

  Avance was $976 million and that this included a $668 million market in the field of extremity

  trauma—or nearly 70% of the total market for Avance. In fact, the trauma market was a tiny sliver

  of what the Company claimed, and thus the market for Avance—by far the most important of the

  Company’s products in terms of both revenue and purported market size—was likewise but a

  fraction of what Defendants represented.




     [2] United States, 2016, “Medicare Advantage Enrollees as a Percent of Total Medicare
         Population,”     Kaiser     Family     Foundation, https://www.kff.org/medicare/state-
         indicator/enrollees-as-a-of-total-medicare-
         population/?activeTab=map&currentTimeframe=
         2&selectedDistributions=overall&selectedRows=%7B%22wrapups%22:%7B%22united-
         states%22:%7B%7D%7D%7D&sortModel=%7B%22colId%22:%22Location%22,%22s
         ort%22:%22asc%22%7D.
     [3] [1] / [2].
     [4] United States, 2016, “Medicare Beneficiaries as a Percent of Total Population,” Kaiser
         Family Foundation, https://www.kff.org/medicare/state-indicator/medicare-beneficiaries-
         as-of-total-
         pop/?currentTimeframe=2&selectedRows=%7B%22wrapups%22:%7B%22united-
         states%22:%7B%7D%7D%7D&sortModel=%7B%22colId%22:%22Location%22,%22s
         ort%22:%22asc%22%7D.
     [5] [3] / [4].
     [6] Weighted average of the “Weighted Average Procedure Values” used for the Trauma and
         OMF markets in Axogen’s 2019 corporate presentation. “Corporate presentation,”
         Axogen, March 31, 2019, slide 9, https://d1io3yog0oux5.cloudfront.net/
         _799cb3050364b5f5e786b78e255c893f/axogeninc/db/338/8369/pdf/Q1+2019+-
         +Axogen_Corporate_Presentation+FINAL.pdf.
                                                        ,   ∗ ,      ,   ∗ ,
         This weighted average price is calculated as                          .
                                                              ,      ,

     [7] [5] * [6].
     [8] [7] * [8].
     Note: The nerve procedures considered in this analysis are Healthcare Common Procedure
     Coding System codes 64831 - 64911. These involve placement, repair, connection, and suture
     of the nerve.


                                                 28
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 34 of 124 PageID 1935




         97.     The Expert Firm’s findings are consistent with the Seligman Report and with

  relevant scientific literature. The Seligman Report, following a robust and thorough analysis

  buttressed by interviews with neurosurgeons (including those who were significant users of

  Axogen products) and former Company employees, concluded that there are only approximately

  28,000 PNI cases each year in the United States and that the market for Avance relating to trauma

  is merely $52 million. See § III(E)(3), infra.

         98.     Moreover, as set forth in ¶ 151 below, employing a reliable PNI prevalence rate, as

  opposed to that which Axogen cited, to the entire U.S. population shows that the size of Axogen’s

  trauma-related market is on the order of just millions of dollars, not billions as Axogen represented

  in the Offering Documents.

         99.     Further, the Expert Firm analyzed publicly available data regarding Medicare

  charges and found that the prices Axogen used in calculating the value of its total market overstate

  the amounts that Axogen is capable of charging in the medium and long term. This is because the

  prices Axogen used are close to the prices that healthcare providers receive for performing the

  procedures in which Axogen products are used. Thus, Axogen claimed that it can charge close to

  the prices that healthcare providers receive. This is not true, because numerous other costs are

  incurred in these procedures and must be paid by the providers, who therefore cannot or will not

  pay the prices that Axogen used in its market calculations. Therefore, Axogen’s use of these prices

  to calculate its market was false and misleading. For that same reason, the Expert Firm’s utilization

  of Axogen’s product prices as stated in Axogen’s investor presentations has the effect of limiting

  the difference between the Expert Firm’s analysis and Axogen’s grandiose market claims.




                                                   29
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 35 of 124 PageID 1936




         100.    The Expert Firm’s analysis is based on publicly available information and is subject

  to revision and refinement based on further review and analysis of materials following a reasonable

  opportunity for discovery from Defendants.

                         A Leading Expert in Peripheral Nerve Repair Confirms That
                         Axogen’s Statements Concerning Its Total Market Are Unreasonable

         101.    As referenced above, supra ¶ 9, Lead Plaintiff has also received an analysis from a

  leading expert in peripheral nerve repair concerning the likely number and prevalence of nerve

  surgeries in the United States requiring nerve grafts.

         102.    Dr. Christopher J. Winfree, MD, is a specialist in peripheral nerve repair. Dr.

  Winfree attended medical school at Columbia University, following which he served as an intern

  in General Surgery at Columbia-Presbyterian Medical Center, and then as a resident in

  Neurological Surgery at The Neurological Institute of New York. (Ex. B). He completed a

  fellowship in Peripheral Nerve Surgery, followed by a fellowship in Functional and Stereotactic

  Neurosurgery. Dr. Winfree maintains a board certification in Neurological Surgery. Since 2004,

  Dr. Winfree has worked as an attending neurological surgeon at Columbia University’s Medical

  Center (“Columbia”). Among other roles at Columbia, he has served as an assistant professor of

  Neurological Surgery (2004-2013), an assistant professor of Clinical Neurological Surgery (2013-

  present), the Director of Columbia’s Center for Peripheral Nerve Surgery (2005-present), and the

  Director of Columbia’s Center for Neurological Pain Management (2006-present). He is a

  member of a number of professional organizations, including the American Association of

  Neurological Surgeons (AANS), the Congress of Neurological Surgeons (CNS), the American

  College of Surgeons, the New York State Neurosurgical Society, and the Neurosurgical Society

  of America. He serves on the Society of Neurological Surgeons Boot Camp Committee and the

  CNS Self-Assessment in Neurological Surgery editorial board. He recently completed his term as



                                                   30
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 36 of 124 PageID 1937




  President of the AANS/CNS Joint Section on Pain. Dr. Winfree has received a number of awards

  in the field of neurological surgery and has written extensively in the areas of peripheral nerve

  surgery. He was named as one of “America’s Top Doctors” in 2019 by research company Castle

  Connolly Medical.

          103.    In Exhibit A, Dr. Winfree sets forth his analysis concerning the likely number and

  prevalence of peripheral nerve injuries in the United States, and the number of such injuries

  requiring grafts. He concludes that the Seligman Report—which, as discussed further below,

  indicates that there are about 28,000 nerve injuries per year, of which only about half require nerve

  grafts like Avance—represents a “generous” estimate of the number of such surgeries requiring

  Axogen products. Ex. A at 2. He also states that he does not believe that “Axogen’s calculation

  that over 700,000 extremity nerve repair procedures” are performed in the United States each year

  is either “reasonable or realistic.” Id.

          104.    Dr. Winfree sets forth a number of reasons why the market for Axogen’s products

  is significantly smaller than Axogen has represented, each of which is confirmed by CWs, the

  expert consulting firm, or the Seligman report.

          105.    First, based on his extensive clinical experience, standard nerve treatment

  protocols, as well as recent studies concerning extremity traumas, Dr. Winfree observes that the

  vast majority of extremity injuries do not require any nerve grafts. Id. Citing nationwide studies

  published in 2019 of upper and lower extremity trauma patients with peripheral nerve injuries, Dr.

  Winfree estimates that the total number of all extremity nerve injuries caused by trauma is about

  25,000, which is far less than the 700,000 extremity nerve repair procedures per year figure that

  Axogen hyped to its investors. Id.




                                                    31
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 37 of 124 PageID 1938




         106.    As Dr. Winfree observes, even when there is an injury to a peripheral nerve, not all

  such injuries require surgical treatment, and of those that do, not all benefit from peripheral nerve

  repair. Id. As stated in a three-year-long study published in 2018 of 49,382 patients who had

  suffered upper extremity injuries, only about 35% of such patients had “lacerating or soft tissue

  injuries.” Id. Dr. Winfree explains that “many, if not most, nerve lacerations are adequately

  repaired by direct end-to-end anastomosis, whereby the nerve ends are simply sutured back

  together.” Id. If one were to assume that as many as half of such nerve injuries required a graft,

  then only 8,642 such 49,382 patients would need grafts. (Of course, that does not suggest that all

  8,642 would need allografts generally or Axogen products specifically).

         107.    Of the approximately two-thirds of patients in the study with upper extremity

  injuries who had nonlacerating injuries, Dr. Winfree estimates based on is clinical experience that

  only a third would require nerve repair or nerve transfer, with the remaining injuries improving

  spontaneously or requiring surgery without nerve repair. Id. Of those requiring nerve repair or

  nerve transfer, if even half could benefit from the use of Axogen products, then only about 13,992

  patients in the study with nonlacerating injuries of the upper extremities would require such

  products.

         108.    Based on this analysis, Dr. Winfree concludes that only “about a third (29%) of all

  nerve injury patients could potentially benefit from the use of Axogen products.” Id. Thus, even

  the Seligman Report’s conclusion that about 50% of such injuries would involve Axogen products

  is “generous.” Id.

         109.    Dr. Winfree explains that, in addition to the lack of necessity for such products in

  most extremity injuries—and even in most nerve injuries—Axogen products may not be more

  widely used because of their cost. Id. at 3. Some insurance companies do not approve Axogen




                                                   32
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 38 of 124 PageID 1939




  products for certain cases because the procedure is considered “experimental” in certain instances.

  Id. As Dr. Winfree observes, it “is common knowledge among persons working in peripheral

  nerve repair” that “the high cost of Axogen products, as for other devices, is a limiting factor in

  their widespread use in procedures that do not require their use.” Id.

         110.    Dr. Winfree also explains that “it is rare to find a surgical procedure that could not

  be performed without the use of an Axogen product.” Id. In cases of nerve biopsy, though, Dr.

  Winfree explains that Avance is the only reasonable product for nerve repair; however, there are

  only about 1,000 such procedures annually in the United States. Id.

         111.    In certain types of nerve surgeries not involving trauma (e.g., limb amputations,

  most of which are from “peripheral vascular disease and diabetes,” peripheral neurectomy, and

  complicated redo nerve decompressions), patients can benefit from Axogen products. Id. at 3-4.

  Even so, there are only about 3,000 such procedures each year in the United States, Dr. Winfree

  estimates. Id. at 4.

         112.    Finally, Dr. Winfree explains that in the neurosurgical peripheral nerve community,

  “the gold standard for the graft reconstruction of motor nerves is autograft repair.”4 For

  neurosurgeons who reconstruct major motor peripheral nerves (e.g., media, ulnar, radial, and other

  such nerves), they “do not routinely use Axogen (or any other synthetic product) to perform these

  reconstructions.” Instead, they use autografts. Id. at 3.

         113.     Thus, Dr. Winfree estimates that the total number of peripheral nerve injuries in

  the United States is far less than even the number of such injuries for which Axogen states that its

  products could be used. Further, Dr. Winfree explains that there are a number of reasons why such


  4
   Ex. A at 3 (emphasis added). As explained elsewhere in this Complaint, autograft repair involves
  using a segment of the patient’s own nerves from another part of her body rather than, for instance,
  using a length of nerve tissue from a cadaver.


                                                   33
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 39 of 124 PageID 1940




  products would not be used for all or even most nerve injuries. From Dr. Winfree’s analysis, it is

  clear that the Seligman Report’s are closer to (though they likely overstate) the actual figures

  concerning the potential market for Axogen products, and that Axogen’s representations with

  respect to such figures are unreasonable and unrealistic.

                         Confidential Witness Information Corroborates the Expert Firm’s
                         Conclusions

         114.    Information from five former Axogen employees corroborates the Seligman Report

  and   Lead    Plaintiff’s   expert   analysis   establishing   that   Defendants   made    material

  misrepresentations.

         115.    CW1 was an Axogen sales representative beginning in 2015 until being promoted

  in early 2018, during the Class Period, to a territory manager position. According to CW1, there

  were only approximately fifty to sixty sales representatives and territory mangers during this time.

         116.    During his tenure at Axogen, CW1 marketed the Company’s nerve repair products

  to customers in the metropolitan New York City area, including portions of southern Connecticut

  and northern New Jersey, an area with a high density of healthcare facilities, including

  neurosurgeons and trauma centers. CW1 marketed all of Axogen’s products, including Avance,

  to hospitals, surgery centers, and private medical practices. In these roles at Axogen before and

  during the Class Period, CW1 thus had on-the-ground insight into the incidence of peripheral nerve

  repair surgeries in the areas of trauma and OMF, as well as the magnitude of the market for the

  Company’s nerve repair products and the degree to which the Company had penetrated that

  market. CW1 stated that Avance comprised 70% to 80% of the Company’s sales in northern New

  Jersey in 2017. When presented with the Company’s claim of a $2 billion market—a claim that

  the Company increased to $2.7 billion during the Class Period—CW1 described the claim as




                                                   34
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 40 of 124 PageID 1941




  unsupported and “pretty farfetched,” noting accurately that Axogen’s revenues were a small

  fraction of purported market.

         117.    CW2 said that the Company set impossibly ambitious sales goals that could not be

  met year after year because the market soon became saturated. Indeed, his territory became

  saturated before he left the Company in early 2017. This is so even though he had a number of

  Level 1 trauma centers in his territory, which handle a disproportionately large number of trauma

  surgeries. As Avance is most likely to be used in trauma PNI surgeries, the saturation of this

  region confirms there was not a large, untapped market for Axogen’s products, as it claimed.

         118.    CW2’s territory also included several smaller surgical centers, which CW2 said

  were only equipped to deal with digital nerve injuries that could often be remedied by a primary

  repair, which frequently did not require the use of an allograft. CW2 further explained that the

  high cost of Axogen’s products dissuaded smaller surgical centers from using them because the

  cost would often exceed the reimbursement the centers would receive and thus they would lose

  money on the procedures. CW2 fielded numerous calls from customers regarding cost concerns,

  and described one customer complaint he received near the end of this time with Axogen that using

  Axogen’s products had caused it to lose money. In light of his experience, CW2 believed that

  Defendants’ claims regarding the peripheral nerve repair field and the market for Axogen’s

  products was likely inflated and unrealistic.

         119.    CW3 seconded CW2’s observation that the high cost of Axogen’s products relative

  to the reimbursement levels for the PNI procedures limited Axogen’s sales.            Based on

  conversations with other Axogen sales representatives who sold directly to customers (rather than

  to independent distributors, as CW3 did), CW3 knew that: not all of Axogen’s products were

  reimbursable by insurance; it was hard for some surgery centers to use them and “stay in the




                                                  35
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 41 of 124 PageID 1942




  green”; many physicians felt they were too expensive to use; and this cost problem negatively

  affected Axogen’s sales, especially with respect to breast reconstruction procedures.       CW3

  reported that Axogen’s annual price increases exacerbated this problem. Moreover, CW3—whose

  sales territory covered half of the country—described the Company’s claims of a nearly $1 billion

  market for Avance as “completely inflated” and a “pipe dream.”

           120.   CW4 stated that, based on his experience and conversations with other Axogen

  employees, it was impossible for Axogen to accomplish sales approaching $2 billion, as

  Defendants claimed. The sales in CW4’s territory illustrate this. CW4 explained that by 2019, his

  territory was “fully saturated.” The vast majority of the relevant surgeons in that territory were

  hand surgeons, and there were a handful of head and neck doctors, dental surgeons, and plastic

  surgeons. Because these doctors are very specialized, they are unlikely to need all of Axogen’s

  products, i.e., a hand surgeon might use one or two Axogen products appropriate for the procedures

  they performed, but would not need other Axogen procedures appropriate for different procedures

  such as those that a dental surgeon would perform. Thus, according to CW4, it was impossible to

  cross-sell products to existing customers to the extent the Company claimed, and the Company’s

  “active accounts” were not at an “early stage of penetration,” as Defendants repeatedly told

  investors, but were close to fully penetrated. CW4 also corroborated the cost concerns identified

  by CW2 and CW3. CW4 pointed out that most private insurers would not reimburse doctors for

  the use of Avive, Axogen’s “soft tissue membrane,” which is harvested from human umbilical

  cords.

           121.   CW5, similarly, was “amazed” by the Company’s claims regarding the market for

  its products. CW5 said there was not a nearly $1 billion market for Avance and only would be if

  there were new ways to use Avance. Like other CWs, CW5 stated that cost was a major issue that




                                                 36
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 42 of 124 PageID 1943




  rendered Axogen products inappropriate for a large quantity of peripheral nerve repair procedures,

  especially at small surgery centers, because most private insurers would not cover the cost of an

  allograft and such grafts were not reimbursable by Medicare or Medicaid, so the doctor would

  have to pass along the full cost to the patient, full payment from whom was not guaranteed. CW5

  said that doctors would decline to use Avance because they could get “just as good, or an even

  better result” from autografts, and doctors at level 1 trauma centers held the view that autografts

  were well studied and preferable to allografts.

                         The Seligman Report Revealed That The Company Had Severely
                         Overstated Its Market

         122.    On December 18, 2018, Seligman Investments published the Seligman Report. The

  Seligman Report thoroughly analyzed and rebutted Defendants’ claims concerning the market for

  Axogen’s core nerve repair products, including the portions relating to trauma and to Avance. The

  Seligman Report claimed that it reflected extensive research involving analysis of scientific

  literature, consultation with subject matter experts, and interviews with former Axogen employees

  and neurosurgeons (many of whom were long-time customers of Axogen).

         123.    With respect to Axogen’s claims about its market for Extremity Trauma, the

  Seligman Report reviewed the Noble Article and found that it did not support the Company’s

  claims. The Seligman Report observed that the Noble Article discussed only one regional trauma

  center in Canada, rather than the U.S., that it was published in 2008, rather than 1998 as stated by

  the Company, and found a PNI prevalence rate of 2.8%, not the 4.76% rate employed by Axogen

  in its market claims. The Seligman Report further pointed out that the Noble Article’s focus on a

  level 1 trauma center skewed its findings towards a dramatically higher PNI prevalence.

         124.    The Seligman Report then reviewed much more robust and more recent studies

  involving larger numbers of patients (in the U.S.) that directly addressed the prevalence of PNI as



                                                    37
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 43 of 124 PageID 1944




  a percentage of trauma patients, and found those studies to have reported significantly lower, more

  reliable PNI rates than those on which Axogen relied.

         125.    The Seligman Report first discussed a 2016 study that analyzed a massive database

  of 20.6 million traumatic injury discharges from 2000 to 2011 (the “2016 Trauma Study”). The

  database analyzed in the 2016 Trauma Study is maintained by the U.S. Agency for Healthcare

  Research and Quality, the lead federal agency charged with improving the safety and quality of

  the U.S. health care system. The 2016 Trauma Study, published in a reputable peer-reviewed

  medical journal, analyzed injuries in the database by location and type, and found that (i) “[t]he

  average annual rate of trauma discharges remained steady at 524.3 per 100,000 population,” and

  (ii) nerve injuries from extremity trauma constituted 0.46% of trauma discharges in the U.S. during

  the period encompassed by the data. Unlike the 1998 article Axogen cites, the 2016 Trauma Study

  (1) examined all trauma discharges over more than a decade; (2) determined the relative prevalence

  of different types of injury; and (3) examined the United States as a whole rather than a single

  trauma facility in Canada.

         126.    The Seligman Report also analyzed the 2008 Extremity Trauma Article, which, as

  noted in ¶ 149, infra, analyzed a database concerning sixteen million individuals. The 2008

  Extremity Trauma Article concluded that “significant peripheral nerve injuries are rare in people

  with limb trauma, with an overall rate of 1.64%.” It also notes that its findings were lower than

  studies focused on single trauma centers, such as the Noble Article, and that “[p]revious studies

  involving tertiary care centers with a higher proportion of patients with severe trauma reflect a

  referral bias. Therefore, those PNI rates are not generalizable to the whole population.” The article

  stated that its conclusions “likely reflect the population rates more accurately than single centers.”




                                                   38
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 44 of 124 PageID 1945




         127.    Using data from these two articles, the Seligman Report then calculated Axogen’s

  Extremity Trauma market. Using a trauma discharge rate of 524 as set forth in the 2016 Trauma

  Study, the Seligman Report applied that rate to the estimated total US population of 326 million,

  yielding approximately 1.7 million total trauma discharges annually. Then, taking the finding from

  the 2008 study that PNI is present in 1.64% of extremity trauma patients, the Seligman Report

  calculated that there are approximately 28,000 PNI cases each year in the U.S., rather than the

  719,000 the Company claimed. This conclusion of the Seligman Report thus aligns with the Expert

  Firm’s analysis in finding a starkly smaller volume of PNI procedures each year than what Axogen

  told investors. As noted above, the Expert Firm calculated that the Company’s combined market

  for OMF and trauma encompasses just 38,192 nerve procedures each year in the U.S.

         128.    The Seligman Report further noted that many PNI cases can be repaired without

  any kind of graft (such as nerve trauma involving a small gap, or no gap at all, in the transected

  nerve) and that many surgeons prefer autografts (which are considered the “gold standard” for

  bridging peripheral nerve gaps). As a result of these considerations, the Seligman Report

  determined that not all PNI cases were truly within Axogen’s market. The report applied the

  “aggressive and unrealistic assumption” that allografts such as Avance might be used in 50% of

  PNI cases, or approximately 14,000 PNI cases annually. This aligns with the Noble Article’s

  observation that only 54% of patients that suffered a PNI within its scope required any surgery to

  a peripheral nerve. Using the non-weighted average price for the smallest ($1,500 for a 15 mm

  segment) and longest ($6,000 for a 70 mm segment) lengths of Avance on the market (yielding an

  average of $3,750), the Seligman Report determined that Axogen’s market for Avance with respect

  to trauma is just $52 million: a miniscule fraction of the $976 million market for Avance that

  Axogen touted to investors during the Class Period.




                                                 39
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 45 of 124 PageID 1946




         129.    The Seligman Report observed that this result “explains the mystery of why sales

  of Axo[G]en’s flagship allograft product [Avance] are a mere $39 million by our estimate, 11 years

  after product launch.”

         130.    The Seligman Report corroborated its analysis by interviewing former Axogen

  employees, including sales representatives, area sales managers, and executives, as well as

  independent distributors. Their testimonials—enlightening to investors and devastating to the

  Company’s market narrative—included the following two statements:

         “For market size they throw out a $1B+ number quite a bit. They took all peripheral
         nerve injuries and defined them as a revenue generator. They added up all the CPT
         codes and came up with a number in the billions. It’s not true. It’s comical. All
         the reps know that. It’s fluff. It’s not realistic. It’s maybe a $150-200mm
         market. It would be the kiss of death if anyone questioned that number. No
         one in middle management can challenge it or make a joke about it. Have to say
         yes ma’am and do your job and make sure you keep it.” – Attributed to a former
         Axogen sales representative (emphasis in Seligman Report)

         “I’ve always been highly critical of the $2B nerve market size. It’s a highly
         flawed number. I in no way believe that. I know where that number came from
         and it’s based on hospital admissions, percent of reported nerve cases, a lot of if’s.
         When you look at the clinical side, things like nerve palsy etc. are self resolving
         and the rest are simple repairs that don’t need Axogen’s product. There is a lot of
         conversation among Axogen’s reps about the market size figure. It’s a
         misleading number.” – Attributed to a former Axogen sales manager (emphasis
         in Seligman Report)

         131.    In preparing its report, Seligman Investments also interviewed numerous doctors

  who perform PNI surgery, including many “knowledge and opinion leaders” (“KOLs”), among

  the highest-volume users of Avance, who receive significant payments from the Company to

  educate their peers about Axogen’s products. As the Seligman Report notes, if these doctors have

  any bias, it likely would be a bias in favor of the Company. Yet these surgeons repeatedly indicated

  that the Seligman Report’s estimates of the market, not Axogen’s, were appropriate:

         “Why are Axogen’s graft revenues only $35mm? These injuries just aren’t
         that common.” – Attributed to one of Axogen’s highest volume customers
         (emphasis in Seligman Report)


                                                  40
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 46 of 124 PageID 1947




         “20,000 nerve cases per year is a ballpark. That’s probably a reasonable
         estimate.” – Attributed to a KOL and speaker for Axogen who performs a high
         volume of nerve repair procedures annually (emphasis in Seligman Report)

         “[T]he case volume is limited. These kinds of injuries are not common. . . . Axogen
         is basically a trauma product used in academic facilities.” – Attributed to a surgeon
         who has presented papers for Axogen (emphasis in Seligman Report)

         “It’s just the volume of these cases. There’s a 10:1 ratio between lacerations and
         those with a gap. . . . What does that say about market size? Yeah digital nerve
         injuries are a small market. . . . Why are Axogen revenues so small after 11 years?
         A lot of injuries can be repaired just otherwise without a graft.” – Attributed to a
         surgeon in the eastern U.S. (emphasis in Seligman Report)

         132.   Surgeon interview excerpts in the Seligman Report also undercut the Company’s

  oft-repeated contention that its products are early in the adoption cycle among surgeons. Based

  upon those interviews, the Seligman Report stated that doctors in the Company’s market were

  already aware of the products and that doctors who were likely to use them were largely doing so

  already:

         “Over the past ten years, all my hand fellows have been using Axogen. Ten
         years ago there were none. Over the last 5-6 years, they all use it.” – Attributed to
         a surgeon in the western U.S. (emphasis in Seligman Report)

         “I do 750 procedures per year. . . . 30 cases per year with an Axogen product. I’m
         maxed out. All my partners – 4 doctors – use it maximally.” – Attributed to a
         surgeon in the western U.S. (emphasis in Seligman Report)

                        Axogen’s Market Opportunity Was Orders of Magnitude Smaller
                        than Claimed

         133.   The $1.8 billion to $2.7 billion U.S. market that Axogen claimed existed for

  Axogen’s core nerve repair products, including at least $1.5 billion for Extremity Trauma, does

  not exist. Rather, the market for Axogen’s products in the fields of Extremity Trauma and OMF

  combined is only $112 million. As a result, the market for Avance—Axogen’s most important

  product—which the Company claimed was primarily in the field of Extremity Trauma, was a sliver

  of what was stated in the Offering Documents.




                                                  41
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 47 of 124 PageID 1948




                         Axogen Misleadingly Claims Support for Its Market Claims

         134.    There is a vast disparity between the statements Defendants’ made in the Offering

  Documents about the market for Axogen’s products and the truth about the actual size of the

  market. In the Offering Documents, Defendants justified their claims concerning the size of the

  market by reference to three sources: the 2011 HHS Report, the Brattain Article, and the Noble

  Article. Defendants did not refer to these sources in the prospectuses for the Offerings themselves,

  but did include them in the 2016 10-K and 2017 10-K as support for their claim encompassed

  “over 700,000 extremity nerve repair procedures” performed in the U.S. each year. Contrary to the

  Defendants’ statements, however, these sources do not support Defendants’ false and misleading

  market claims and the citations and references to them were themselves separate

  misrepresentations by Defendants.

                         a.      Axogen Represents that Reputable Government Data Supports
                                 Its Market Claims – the 2011 HHS Report:

         135.    To support its claims regarding the market for Avance, Axogen’s 2016 10-K and

  2017 10-K each cited the 2011 HHS Report. Nowhere, however, in the 583-page 2011 HHS Report

  does the word “nerve” appear. The word “trauma” appears three times: twice in the phrase “birth

  trauma” and once in a citation to the National Traumatic Occupational Fatalities database. In short,

  this publication has nothing to do with the size of the market for the peripheral nerve repair and

  does not support the contention for which Axogen cited it. Defendants have never provided any

  rationale for citing to or relying on this document. Rather, following the Class Period, Axogen

  effectively admitted that the 2011 HHS Report does not support its market size claims in that,

  following the Class Period, Axogen removed the citation to this document from its list of supposed

  sources for its representations of market size.




                                                    42
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 48 of 124 PageID 1949




                           b.     Axogen Relies on Its Own Funded Marketing Masquerading as
                                  Scientific Research – the Brattain Article:

          136.    Axogen also cited the Brattain Article in connection with its Extremity Trauma

  market claims. This document was published in 2013 and authored by a doctor named Kurt

  Brattain (“Brattain”). In that article, Brattain estimated that the U.S. market for repair of peripheral

  nerves in the extremities is in the range of $1.32 billion to $1.93 billion per year.

          137.    However, the Brattain Article cannot withstand even minimal scrutiny. As the

  Brattain Article states on its first page, Axogen funded the Brattain Article, presumably for the

  purpose of having something to cite to investors (which Axogen started doing at least as early as

  2015). Axogen did not tell investors in the Offering Documents that it provided the funding for

  the Brattain Article—an omission that rendered its citation to and reliance on that document

  materially misleading.

          138.    Additionally, the Brattain Article is littered with red flags that reveal its unreliable

  and biased nature. First, the Brattain Article has never been published in a medical or scientific

  journal, as revealed by a review of medical and scientific journal databases, and thus was not

  subject to the peer review process required by such journals. Rather, it was issued as an attachment

  to a press release by “Magellan Medical Technology Consultants,” a consulting company that

  “help[s] clients bring . . . products to market.”

          139.    Second, the author, Kurt Brattain, has no practical experience or expertise in PNI

  surgery or marketing. The Brattain Article describes him as “a data scientist/statistician [who] is

  board certified in Family Medicine with a current license in the state of Minnesota.” His LinkedIn

  profile indicates he is employed by “Geissler Companies,” a small veterinary products company

  the chairman of which is Donald Brattain, presumably a relative of his.




                                                      43
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 49 of 124 PageID 1950




         140.    Third, and most fundamentally, the substance of the Brattain article would never

  survive peer review. At its core is a survey of U.S. nerve repair surgeons. The article does not,

  however, state how its sampling was conducted, only that “an independent market research firm

  produced an online survey asking nerve repair surgeons for their opinions on current nerve repair

  techniques and devices as well as their future utilization of the currently available options.” It

  does not indicate the response rate to the survey, the population of nerve surgeons to whom the

  survey was sent, or how this population was identified. Moreover, “the 25 surveyed nerve injury

  surgeons” had “a combined annual PNI repair caseload of 2,824 cases.” This miniscule sample

  size further undermines any confidence in the results.

         141.    Raising further suspicions, the Brattain Article is strikingly similar to Defendant

  Zaderej’s statements during Class Period earnings calls. For example, the Brattain Article stated

  that “we’ve only scratched the surface of this market,” bringing to mind Defendant Zaderej’s

  statements that “we are just scratching the surface of our available market potential” (as she said

  during the August 2, 2017, February 28, 2018, April 30, 2018, and August 1, 2018 earnings calls)

  (see ¶¶ 260, 269, 280, 289, 298, and 303, below). Similarly, Zaderej stated on the October 29,

  2018 earnings calls, the last Axogen earnings call before the Seligman Report was released, that

  “we’re just scratching the surface of what is a large growth opportunity,” as noted in ¶ 318, below.

         142.    The Brattain Article did not provide a reasonable basis for the market claims the

  Company set forth in the Offering Documents.

                         c.     The Company Falsely Claims Support from the Noble Article:

         143.    In both the 2016 10-K and the 2017 10-K, the Company cited the Noble Article in

  connection with the statement that “each year in the U.S. more than 1.4 million people suffer

  traumatic injuries to peripheral nerves. Axogen estimates that traumatic injuries to peripheral

  nerves result in over 700,000 extremity nerve repair procedures.” The Company’s citations to the


                                                  44
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 50 of 124 PageID 1951




  Noble Article, however, do not support this proposition, and the citations are false and misleading

  for numerous reasons.

         144.    The Noble Article reported the results of a study “to determine the prevalence,

  cause, severity, and patterns of associated injuries of limb peripheral nerve injuries sustained by

  patients with multiple injuries seen at a regional Level 1 trauma center.” The article’s authors

  analyzed data regarding patients treated between January 1, 1986 and November 30, 1996 at the

  principal Level 1 trauma center in the Canadian province of Ontario.            At that institution,

  “standardized trauma assessment forms . . . are used to document all of the injuries to patients,”

  and that data is entered into a computerized database, which offers “a comprehensive overview of

  each patient’s injuries and treatment course” at the trauma center. The Noble Article’s authors

  analyzed this database to identify patients that suffered a PNI. They then conducted a detailed

  review of those patients’ charts to confirm that a PNI was suffered. Certain patients that were

  identified as having suffered a PNI in the database were excluded from the count of PNI results

  because the PNI could not be confirmed by a review of their charts. As a result of these analyses,

  the Noble Article reported: “From a trauma population of 5,777 patients treated between January

  1, 1986, and November 30, 1996, 162 patients were identified as having an injury to at least one

  of the peripheral nerves of interest, yielding a prevalence of 2.8%.

         145.    Thus, the Noble Article did not attempt to estimate or determine the prevalence of

  PNI in Ontario, in Canada as a whole, or in the United States. Nevertheless, throughout the Class

  Period, Axogen extrapolated this study of a single institution in Ontario (which found only 162

  patients that sustained a PNI) to the entire United States in order to claim that the Company’s nerve

  repair market included over 700,000 extremity trauma procedures performed annually. There is




                                                   45
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 51 of 124 PageID 1952




  no basis to apply the Noble Article’s prevalence rate to the United States as a whole, nor has

  Axogen supplied one—either during or subsequent to the Class Period.

         146.    The Expert Firm reviewed the Noble Article and identified multiple reasons why

  the Noble Article would identify a higher PNI prevalence rate than the United States as a whole.

  First, a level 1 trauma center is not like other hospital emergency departments. Level 1 trauma

  centers are eminently capable institutions: level 1 is the highest designation of trauma center.

  There are fewer of them—only 239 in the U.S. as of 2016, as opposed to the over 4,600 hospital-

  based emergency departments as of 2008. According to the American Trauma Society:

         [A] Level I Trauma Center is a comprehensive regional resource that is a tertiary
         care facility central to the trauma system. A Level I Trauma Center is capable of
         providing total care for every aspect of injury – from prevention through
         rehabilitation.

         Elements of Level I Trauma Centers Include:

                    24-hour in-house coverage by general surgeons, and prompt availability of care
                     in specialties such as orthopedic surgery, neurosurgery, anesthesiology,
                     emergency medicine, radiology, internal medicine, plastic surgery, oral and
                     maxillofacial, pediatric and critical care.

                    Referral resource for communities in nearby regions.

                     ...

                    Meets minimum requirement for annual volume of severely injured patients.

         147.    A level 1 trauma center is thus a “comprehensive regional resource” that offers

  “prompt availability of care in specialties such as . . . neurosurgery,” serves as a “[r]eferral

  resources for communities in nearby regions,” and satisfies “minimum requirement[s] for annual

  volume of severely injured patients.” Patient populations at level 1 trauma centers can be expected

  to experience PNI more frequently than patient populations generally. By definition, level 1

  trauma centers offer prompt care in several areas of particular relevance to PNI, including

  emergency medicine, plastic surgery, oral and maxillofacial care, and perhaps most notably,


                                                  46
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 52 of 124 PageID 1953




  neurosurgical care. Thus, patients in need of such care are referred more frequently to such centers

  instead of other types of healthcare facilities. Furthermore, level 1 trauma centers serve as a

  referral resource for communities in nearby regions, whose emergency health services may be

  unable to address peripheral nerve injury promptly, exacerbating the PNI disparity between level

  1 trauma centers and emergency departments at other types of healthcare facilities. Moreover,

  level 1 trauma centers meet “minimum requirements for annual volume of severely injured

  patients.” Thus, their patient populations reflect a higher incidence of severe injury relative to

  health providers that are not subject to such minimum requirements. Considerable trauma is

  necessary to injure nerves. Indeed, the primary type of limb injury incurred is an uncomplicated

  fracture, which results in nerve injury only infrequently. Level 1 trauma centers, which treat severe

  injuries on a more frequent basis, will report a higher rate of peripheral nerve injuries among their

  patients.

          148.   The scientific literature makes this explicit. For example, a 2008 article entitled

  “The Incidence of Peripheral Nerve Injury in Extremity Trauma” (the “2008 Extremity Trauma

  Article”) was published in a peer-reviewed scientific journal and, despite directly addressing the

  size of the Company’s Extremity Trauma market opportunity more recently than the Noble Article,

  was not cited by Defendants. The 2008 Extremity Trauma Article surveyed the Noble Article and

  other relevant literature and concluded that “[p]revious studies involving tertiary care centers with

  a higher proportion of patients with severe trauma reflect a referral bias. Therefore, those PNI

  rates are not generalizable to the whole population.”

          149.   By contrast to the Noble Article’s analysis of under 6,000 patients in Ontario, the

  2008 Extremity Trauma Article analyzed a database that reports inpatient and outpatient healthcare

  service use of individuals nationwide (in the U.S.) who are covered by the benefit plans of large




                                                   47
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 53 of 124 PageID 1954




  U.S. employers, health plans, and government and public organizations, reflecting over 16 million

  people. Of those people, the prevalence of limb trauma was only 1.4%, a far cry from the 2.8%

  the Noble Article reported and over 70% smaller than the 4.76% rate Axogen employed.

  Furthermore, the article concluded that, of this 1.4% that experienced limb trauma, only 1.64%

  sustained nerve injuries. Thus, of the 16 million persons in the database, only 0.02296% sustained

  nerve injuries. This 1.64% prevalence rate is significantly more reliable than the 2.8% rate set

  forth in the Noble Article—or the much higher 4.76% rate employed by Axogen, as discussed

  below.

           150.   Applying these rates from the 2008 Extremity Trauma Article to the total U.S.

  population of approximately 326 million indicates that approximately 75,000 persons suffer limb

  trauma involving PNI each year in the U.S., or less than 11% of Axogen’s unsupported claim.

  First, the 2008 Extremity Trauma Article found that 1.4% of the approximately 16 million persons

  in its study scope suffered limb trauma. Thus, it indicates that 4.6 million persons suffer limb

  trauma in the U.S. each year. Second, the 2008 Extremity Trauma Article found that 1.64% of

  limb trauma cases involved injury to a peripheral nerve. Applying this 1.64% prevalence rate to

  4.6 million persons reveals that each year in the U.S. approximately 75,000 persons suffer PNI as

  a result of limb trauma.

           151.   Given an average price for the relevant Axogen nerve repair products of $2,725, as

  set forth in Axogen’s post-Class Period investor presentation,5 this yields a total market of $205

  million, a small fraction of the multi-billion dollar market Axogen claimed, and much closer to the

  $112 million (for trauma and OMF combined) that the Expert Firm reached, as set forth above.



  5
    The Company made available a revised investor presentation dated as of December 31, 2018,
  just days after the Class Period ended (the “December 31, 2018 Investor Presentation”).


                                                  48
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 54 of 124 PageID 1955




  These calculations by the Expert Firm, which included calculations regarding the portions of the

  market that Axogen could service, are set forth below.

              Annual US Market Size for Nerve Procedures Relating from Trauma6




  6
   The footnotes and note to this table, which set forth the Expert Firm’s calculations and the sources
  employed, are as follows:
      Sources:
      [1] “Population estimates, July 1, 2018, (V2018),”                   U.S.    Census     Bureau,
          https://www.census.gov/quickfacts/fact/table/US#.
      [2] Christopher A. Taylor et al., “The Incidence of Peripheral Nerve Injury in Extremity
          Trauma,” American Journal of Physical Medicine & Rehabilitation 87(5) (May 2008): p.
          384.
      [3] [1] * [2].
      [4] Christopher A. Taylor et al., “The Incidence of Peripheral Nerve Injury in Extremity
          Trauma,” American Journal of Physical Medicine & Rehabilitation 87(5) (May 2008): p.
          384.
      [5] [3] * [4].
      [6] Assumption taken from Axogen. “Corporate presentation,” Axogen, March 31, 2019, slide
          9,
          https://d1io3yog0oux5.cloudfront.net/_799cb3050364b5f5e786b78e255c893f/axogeninc/
          db/338/8369/pdf/Q1+2019+-+Axogen_Corporate_Presentation+FINAL.pdf.
      [7] [5] * [6].
      [8] Scaling down to account for competition including competition in primary repairs and
          autograft vs. allograft.
      [9] [7] * [8].
      Note: Taylor et al.’s definition of limb trauma is inclusive of diagnostic codes associated with
      trauma to many relevant body parts including: wrist, hand, fingers, ankle, foot, etc. Christopher


                                                   49
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 55 of 124 PageID 1956




            152.   The second reason that it is improper to apply the Noble Article’s prevalence rate

  to the U.S. as a whole is that the Noble Article reported a prevalence rate on a per patient basis.

  Axogen, however, applied that prevalence rate to emergency room visits. Of course, the number

  of emergency room visits may be larger (and cannot be smaller) than the number of patients

  visiting an emergency room because a single patient might visit an emergency room more than

  once within the relevant time period. This is not a minor disparity. For instance, a 2008 article

  (published in a peer-reviewed scholarly journal) analyzing California data found that the mean

  number of emergency department visits per patient per year was 1.69. In light of this, Axogen’s

  application of a per patient prevalence rate to numbers of emergency department visits resulted in

  vastly overstating the number of extremity trauma procedures performed annually in the United

  States.

            153.   Finally, the 2.8% PNI prevalence rate per patient reported by the Noble Article is

  remarkably high compared to similar studies, such as the 2008 Extremity Trauma Article discussed

  in ¶ 149 above.

            154.   Compounding matters, Axogen did not use the 2.8% PNI prevalence rate that the

  Noble Article reported. Rather, Axogen used a PNI prevalence rate of 4.76% (or 170% of the

  Noble Article’s conclusion). Following the end of the Class Period (but not before), Axogen

  explained in the December 31, 2018 Investor Presentation that this reflected the inclusion of

  patients that the Noble Article excluded on the basis that their “peripheral nerve trauma was found

  to involve plexus or nerves not of interest to the present analysis.” Axogen now claims that these




     A. Taylor et al., “The Incidence of Peripheral Nerve Injury in Extremity Trauma,” American
     Journal of Physical Medicine & Rehabilitation 87(5) (May 2008): p. 383.


                                                   50
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 56 of 124 PageID 1957




  injuries are “in the Axogen scope of nerve repair” and that “including these injuries increases the

  rate to 4.76%.”

          155.    This 4.76% rate is extraordinarily higher than comparable studies reflected in the

  scientific literature available during and prior to the Class Period. Furthermore, that 4.76% rate

  does not reflect the detailed chart review that was part of the Noble Article’s methodology. As

  discussed above, the Noble Article reflected the use of a database to identify patients in the study

  population that had suffered trauma resulting in any form of a PNI. However, this excluded PNI

  involving “plexus or nerves not of interest.” As a second step, the Noble Article states, “[a]fter

  the PNI patients were identified, a detailed chart review was undertaken to verify the database

  information.” That review led to the exclusion of nearly 11% of the patients identified in the

  database as having suffered a PNI. Axogen’s choice to employ a prevalence rate reflecting the

  inclusion of patients who suffered PNI involving “plexus or nerves not of interest” but whose

  charts were not subject to a detailed review is unjustified, is inconsistent with the methodology of

  the Noble Article, and served to materially inflate the Company’s market relating to extremity

  trauma procedures.

                          The Company’s Market Claims in the Offering Documents Were
                          Material

          156.    The Company’s claims in the Offering Documents that there existed a multibillion

  dollar market for its core nerve repair products, particularly Avance, and particularly in the areas

  of extremity trauma and OMF, were material to investors. The size of the Company’s market was

  fundamental to the value of the Company and thus of its common stock. Furthermore, the

  Company’s market size was particularly important because the Company had not attained

  profitability—the Company’s value was thus highly dependent on the purportedly gigantic market

  that it claimed existed for its products.



                                                  51
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 57 of 124 PageID 1958




         157.    Moreover, the discrepancy between the Company’s claims and the truth, as

  calculated by the Expert Firm and as corroborated by five CWs and the Seligman Report, was

  itself material. The market for Axogen’s core products in the areas of trauma and OMF—the two

  most significant fields in the Company’s market, according to the Offering Documents—is only

  5% to 6.9% of what the Offering Documents claimed. This enormous disparity profoundly

  affected the value of the Company, as shown by the drastic decline in the price of its common

  stock upon publication of the Seligman Report.

         F.      LOSS CAUSATION

         158.    The Seligman Report was published on December 18, 2018. In response to the

  shocking disclosures and new analysis and information in the Seligman Report, Axogen’s stock

  price fell 22%, from a closing price of $27.53 per share on December 17, 2018 (the day before the

  Seligman Report was published), to close at $21.36 on December 18, 2018. This coincided with

  a remarkably high volume of trading in the market—over 4,944,743 shares traded hands on

  December 18, 2018, compared to just 214,825 one week prior.

         159.    Over the following three trading sessions, Axogen’s stock price declined an

  additional 20%, closing at $19.83 per share on December 19, $17.89 on December 20, and $17.09

  on December 21, 2018, with unusually heavy trading on each of these days.

         160.    During much of the ninety days following the end of the Class Period, Axogen’s

  stock price was lower than $17 per share, and at the end of this ninety-day period it remained mired

  at $21.50 per share.

         161.    The decline in the price of Axogen common stock from December 17 to December

  21, 2018, was the direct result of the nature and extent of the revelations made to the market by

  the Seligman Report concerning the market for the Company’s core nerve repair products. The

  timing and magnitude of the decline in the price of Axogen common stock negates any inference


                                                   52
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 58 of 124 PageID 1959




  that the losses suffered by Lead Plaintiff and other Class members was caused by changed market

  conditions, macroeconomic or industry factors, or Company-specific facts unrelated to the

  actionable conduct alleged herein. Rather, the revelations of truth and the resulting market reaction

  supports the reasonable inference that the market understood that Defendants’ prior statements

  were materially false and misleading and omitted material information. The analysis performed

  by the Expert Firm confirms that the Seligman Report revealed new, material information and that

  the Company made material misrepresentations during the Class Period.

  IV.    CLAIMS FOR RELIEF UNDER THE SECURITIES ACT

                                              COUNT I
                             Violation of Section 11 of the Securities Act
                          Against the November 2017 Offering Defendants
                          In Connection with the November 2017 Offering

         162.    Lead Plaintiff incorporates by reference and realleges each and every allegation

  relating to the Securities Act claims, as well as §§ VI and VII, infra, as if fully set forth herein.

         163.    This Count is brought pursuant to Section 11 of the Securities Act against

  Defendants Axogen, Zaderej, Mariani, Leerink, and JMP (together, the “November 2017 Offering

  Defendants”) on behalf of Lead Plaintiff and members of the Class who purchased or otherwise

  acquired Axogen common stock in, pursuant to, and/or traceable to the November 2017 Offering

  and were damaged by the acts alleged herein.

         164.    The 2015 Registration Statement and the October 2017 Registration Statement, at

  the time when the relevant parts thereof became effective, contained (and/or incorporated by

  reference) untrue statements of material fact or omitted to state (and/or incorporated by reference

  documents that omitted to state) material facts required to be stated therein or necessary to make

  the statements therein not misleading.




                                                    53
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 59 of 124 PageID 1960




         165.    As the issuer in the November 2017 Offering, Axogen is strictly liable for the

  actionable statements and omissions in the 2015 Registration Statement and the October 2017

  Registration Statement.

         166.    The Defendants other than Axogen named in this Count acted negligently in that

  none of them conducted a reasonable investigation to ensure, or had reasonable grounds to believe

  and di believe, that the statements contained in the 2015 Registration Statement and the October

  2017 Registration Statement were true and that there was no omission of material fact required to

  be stated therein or necessary to make the statements therein not misleading. These Defendants

  are liable for the actionable statements in the 2015 Registration Statement and the October 2017

  Registration Statement in that, inter alia: (i) Defendant Zaderej signed the 2015 Registration

  Statement and the October 2017 Registration Statement as the CEO and/or a director of Axogen,

  and Defendant Mariani signed October 2017 Registration Statements as the Company’s CFO; (ii)

  the Director Defendants, and Zaderej, were directors of the Company at the time of the filing of

  the relevant parts of the 2015 Registration Statement and the October 2017 Registration Statement

  with respect to which their liability is asserted; and (iii) Leerink and JMP were underwriters of the

  November 2017 Offering.

         167.    When they acquired Axogen common stock in, pursuant to, and/or traceable to the

  November 2017 Offering, Lead Plaintiff and members of the Class did not know, nor in the

  exercise of reasonable care could they have known, of the untruths or omissions contained (and/or

  incorporated by reference) in the 2015 Registration Statement and the October 2017 Registration

  Statement.




                                                   54
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 60 of 124 PageID 1961




          168.    Lead Plaintiff and the Class suffered damages in connection with the purchase or

  acquisition of Axogen common stock in, pursuant to, and/or traceable to the November 2017

  Offering.

                                              COUNT II
                             Violation of Section 11 of the Securities Act
                             Against the May 2018 Offering Defendants
                             In Connection with the May 2018 Offering

          169.    Lead Plaintiff incorporates by reference and realleges each and every allegation

  relating to the Securities Act claims, as well as §§ VI and VII, infra, as if fully set forth herein.

          170.    This Count is brought pursuant to Section 11 of the Securities Act against

  Defendants Axogen, Zaderej, Mariani, and the Underwriter Defendants (together, the “May 2018

  Offering Defendants”) on behalf of Lead Plaintiff and members of the Class who purchased or

  otherwise acquired Axogen common stock in, pursuant to, and/or traceable to the May 2018

  Offering and were damaged by the acts alleged herein.

          171.    The May 2018 Registration Statement, at the time when the relevant parts thereof

  became effective, contained (and/or incorporated by reference) untrue statements of material fact

  or omitted to state (and/or incorporated by reference documents that omitted to state) material facts

  required to be stated therein or necessary to make the statements therein not misleading.

          172.    As the issuer in the May 2018 Offering, Axogen is strictly liable for the actionable

  statements and omissions in the May 2018 Registration Statement.

          173.    The Defendants other than Axogen named in this Count acted negligently in that

  none of them conducted a reasonable investigation to ensure, or had reasonable grounds to believe

  and di believe, that the statements contained in the Offering Documents were true and that there

  was no omission of material fact required to be stated therein or necessary to make the statements

  therein not misleading. These Defendants are liable for the actionable statements in the May 2018



                                                    55
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 61 of 124 PageID 1962




  Registration Statement in that, inter alia: (i) Defendant Zaderej signed the May 2018 Registration

  Statement as the CEO and/or a director of Axogen, and Defendant Mariani signed as the CFO of

  Axogen; (ii) the Director Defendants, and Zaderej, were directors of the Company at the time of

  the filing of the relevant parts of the May 2018 Registration Statement with respect to which their

  liability is asserted; and (iii) the Underwriter Defendants were underwriters of the May 2018

  Offering.

          174.    When they acquired Axogen common stock in, pursuant to, and/or traceable to the

  Offerings, Lead Plaintiff and members of the Class did not know, nor in the exercise of reasonable

  care could they have known, of the untruths or omissions contained (and/or incorporated by

  reference) in the May 2018 Registration Statement.

          175.    Lead Plaintiff and the Class suffered damages in connection with the purchase or

  acquisition of Axogen common stock in, pursuant to, and/or traceable to the May 2018 Offering.

                                          COUNT III
                       Violation of Section 12(a)(2) of the Securities Act
              Against Axogen, Zaderej, the Director Defendants, Leerink, and JMP
                        In Connection with the November 2017 Offering

          176.    Lead Plaintiff incorporates by reference and realleges each and every allegation

  relating to the Securities Act claims, as well as §§ VI and VII, infra, as if fully set forth herein.

          177.    This count is brought pursuant to Section 12(a)(2) of the Securities Act against the

  Axogen, Zaderej, the Director Defendants, Leerink, and JMP on behalf of Lead Plaintiff and

  members of the Class who purchased or otherwise acquired Axogen common stock in, pursuant

  to, and/or traceable to the November 2017 Offering.

          178.    The Defendants named in this Count offered, sold, and/or solicited the purchase of

  (or assisted in the offer, sale, or solicitation of the purchase of) Axogen common stock by means

  of a prospectus or oral communication.



                                                    56
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 62 of 124 PageID 1963




         179.    The Defendants named in this Count assisted in the planning of the November 2017

  Offering and actively participated in the decisions regarding, among other things, the price of

  Axogen common stock sold in the November 2017 Offering and the information contained in the

  November 2017 Prospectus (including both the Company Prospectus and the Selling Shareholder

  Prospectus).

         180.    The prospectuses included (and/or incorporated by reference) untrue statements of

  material fact or omitted to state (and/or incorporated by reference documents that omitted to state)

  material facts required to be stated therein or necessary to make the statements therein not

  misleading.

         181.    The Defendants named in this Count acted negligently in that none of them

  exercised reasonable care to ensure that the prospectuses did not include untrue or misleading

  statements or omissions of material fact.

         182.    When they acquired Axogen common stock directly from the Defendants named in

  this Count, Lead Plaintiff and other members of the Class did not know, nor in the exercise of

  reasonable care could they have known, of the untruths or omissions contained (and/or

  incorporated by reference) in the prospectuses for the November 2017 Offering.

         183.    Lead Plaintiff and other members of the Class suffered damages in connection with

  the purchase or acquisition of Axogen common stock in, pursuant to, and/or traceable to the

  November 2017 Offering.

         184.    By reason of the foregoing, the Defendants named in this Count are liable to Lead

  Plaintiff and other members of the Class for (i) the consideration paid for Axogen common stock

  with interest thereon, less the amount of any income received thereon, upon tender of such shares




                                                  57
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 63 of 124 PageID 1964




  of Axogen common stock, or (ii) damages as to the such shares of Axogen common stock no

  longer owned.

                                         COUNT IV
                      Violation of Section 12(a)(2) of the Securities Act
      Against Axogen, Zaderej, the Director Defendants, and the Underwriter Defendants
                         In Connection with the May 2018 Offering

          185.    Lead Plaintiff incorporates by reference and realleges each and every allegation

  relating to the Securities Act claims, as well as §§ VI and VII, infra, as if fully set forth herein.

          186.    This count is brought pursuant to Section 12(a)(2) of the Securities Act against the

  Axogen, Zaderej, the Director Defendants, and the Underwriter Defendants on behalf of Lead

  Plaintiff and members of the Class who purchased or otherwise acquired Axogen common stock

  in, pursuant to, and/or traceable to the May 2018 Offering.

          187.    The Defendants named in this Count offered, sold, and/or solicited the purchase of

  (or assisted in the offer, sale, or solicitation of the purchase of) Axogen common stock by means

  of a prospectus or oral communication.

          188.    The Defendants named in this Count assisted in the planning of the May 2018

  Offering and actively participated in the decisions regarding, among other things, the price of

  Axogen common stock sold in the Offerings and the information contained in the May 2018

  Prospectus.

          189.    The prospectus included (and/or incorporated by reference) untrue statements of

  material fact or omitted to state (and/or incorporated by reference documents that omitted to state)

  material facts required to be stated therein or necessary to make the statements therein not

  misleading.




                                                    58
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 64 of 124 PageID 1965




         190.      The Defendants named in this Count acted negligently in that none of them

  exercised reasonable care to ensure that the prospectus did not include untrue or misleading

  statements or omissions of material fact.

         191.      When they acquired Axogen common stock directly from the Defendants named in

  this Count, Lead Plaintiff and other members of the Class did not know, nor in the exercise of

  reasonable care could they have known, of the untruths or omissions contained (and/or

  incorporated by reference) in the prospectuses for the May 2018 Offering.

         192.      Lead Plaintiff and other members of the Class suffered damages in connection with

  the purchase or acquisition of Axogen common stock in, pursuant to, and/or traceable to the May

  2018 Offering.

         193.      By reason of the foregoing, the Defendants named in this Count are liable to Lead

  Plaintiff and other members of the Class for (i) the consideration paid for Axogen common stock

  with interest thereon, less the amount of any income received thereon, upon tender of such shares

  of Axogen common stock, or (ii) damages as to the such shares of Axogen common stock no

  longer owned.

   V.    CLAIMS FOR VIOLATIONS OF THE SECURITIES EXCHANGE ACT OF 1934

         A.        EXCHANGE ACT PARTIES

                          Lead Plaintiff

         194.      Lead Plaintiff purchased or otherwise acquired Axogen common stock on domestic

  exchanges in the United States during the Class Period, including in, pursuant to, and/or traceable

  to both of the Offerings, and was damaged as a result of the Exchange Act Defendants’ materially

  false and misleading statements and omissions alleged herein.




                                                  59
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 65 of 124 PageID 1966




                        Exchange Act Defendants

         195.    Defendant Axogen issued the common stock that is the subject of this action and

  issued the SEC filings and other documents containing actionable statements as set forth herein.

         196.    As noted above, Defendant Zaderej served as Axogen’s President, Chief Executive

  Officer (“CEO”), and a member of the Company’s Board of Directors (the “Board”) during the

  entire Class Period and until today, and became Chairman of the Board in May 2018.

         197.    Also as noted above, Defendant Mariani has served as Axogen’s Chief Financial

  Officer (“CFO”) since March 2016.

         198.    Zaderej and Mariani are collectively referred to herein as the “Exchange Act

  Individual Defendants.” Zaderej and Mariani were both direct and substantial participants in the

  Exchange Act violations alleged in this Complaint. Zaderej and Mariani both spoke directly to

  investors and analysts, on behalf of the Company, in numerous earnings calls and other events

  during the Class Period, signed and certified the Company’s annual reports on Form 10-K for 2016

  and 2017 and all of the Company’s quarterly reports on Form 10-Q filed with the SEC during the

  Class Period or incorporated by reference in the Offering Documents (defined herein), signed and

  certified the registration statements and prospectuses for the Offerings, and personally made many

  of the false or misleading statements and omissions set forth herein.

         199.    Axogen and the Exchange Act Individual Defendants are collectively referred to

  herein as the “Exchange Act Defendants.”

                        Relevant Non-Parties

         200.    Information from CWs 1 through 5, described in §§ III(A)(3) and III(E)(3), supra,

  supports Lead Plaintiff’s claims for violation of the Exchange Act.




                                                  60
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 66 of 124 PageID 1967




            B.     THE EXCHANGE ACT DEFENDANTS’ FRAUDULENT SCHEME

            201.   When the Class Period began, Avance had already been on the market for ten years,

  yet the Company’s gross revenues were only $41 million for 2016 and only $27.4 million for the

  first six months of 2017. Nevertheless, the Exchange Act Defendants repeatedly portrayed the

  Company as being on the cusp of a breakout in light of the nearly one million peripheral nerve

  repair procedures performed each year in the United States in which, according to these

  Defendants, Axogen’s products, in particular Avance, were appropriate for use. At least seventeen

  times during the Class Period, the Exchange Act Defendants told investors that 900,000 or more

  peripheral nerve repair procedures and/or over 700,000 such procedures resulting specifically from

  trauma, are performed in the U.S. each year. This false and groundless context for the Company’s

  historical results misled investors.

                           The Beginning of the Class Period through the November 2017
                           Offering

            202.   The Class Period began on August 2, 2017, when Axogen announced an increase

  to its “addressable market opportunity” to $2 billion. That day, Axogen filed its Form 10-Q for

  the second quarter of 2017 (the “2017 Q2 10-Q”) and hosted an investor conference call. The

  Company reported quarterly revenue of $15.2 million, but a quarterly net loss of $2.1 million. On

  the earnings call, in which both Defendants Zaderej and Mariani participated, Defendant Zaderej

  stated:

            There are more than 900,000 nerve repair surgeries annually in the U.S., pointing
            to a market opportunity of over $2 billion for Axogen’s products.

            203.   Zaderej further stated:

            We’re also pleased to announce a change to our addressable market opportunity
            to $2 billion due to expanded use of the Axogen product portfolio in oral and
            maxillofacial procedures . . . . We believe this additional application of our product
            portfolio moves the current addressable market opportunity to $2 billion in our
            current markets of trauma, upper extremity, and oral and maxillofacial surgery.


                                                     61
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 67 of 124 PageID 1968




         204.    Zaderej concluded her initial remarks by commenting: “We are pleased with our

  progress and with the opportunity to continue to develop the emerging nerve repair market and

  drive long-term sustainable growth.”

         205.    Defendant Mariani echoed Zaderej’s remarks, telling analysts, in response to a

  direct question about the Company’s growth, that the Company was “just scratching the surface

  of this opportunity.”

         206.    The “market opportunity of over $2 billion for Axogen’s products” that Axogen

  claimed on the first day of the Class Period represented more than a 10% increase over what the

  Company told investors just five months prior. While a positive announcement, it begged the

  question why the Company’s revenues constituted only 2% of this claimed market, even though

  its flagship product, Avance, had been introduced a decade earlier.

         207.    On that earnings call, Zaderej claimed that “surgeons are initially cautious adopters

  for nerve repair products. They typically start with a few cases and wait and see the results.” The

  2017 Q2 10-Q filed that same day reiterated this point, stating: “We have experienced that surgeons

  initially are cautious adopters for nerve repair products. Surgeons typically start with a few cases

  and then wait and review the results of these initial cases which can take from six to twelve months,

  or longer.” These statements falsely and misleadingly explained the vast discrepancy between the

  Company’s historical financial results and the huge number of PNI procedures that the Company

  claimed were performed in the U.S. each year, bolstering that false claim and misleading investors.

         208.    On the August 2, 2017 earnings call, Zaderej emphasized the Company’s results

  for the first half of 2017 and its strategy to further penetrate the existing $2 billion market it was

  currently targeting. Zaderej described the role of the Company’s new Chief Commercial Officer,

  Jon Gingrich, who joined Axogen the month prior:




                                                   62
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 68 of 124 PageID 1969




         As a member of the Axogen executive leadership team, he will report directly to
         me and will oversee the development and execution of the company’s sales and
         marketing strategies. These efforts, along with the continued development of our
         surgeon education events, market awareness activities, and further development of
         clinical data are allowing us to help surgeons develop confidence in the adoption
         of the Axogen portfolio of products. We’re pleased with the first half of 2017 and
         believe we’re demonstrating our ability to successfully execute our strategy and
         continue to drive awareness and growth in the emerging peripheral nerve repair
         market.

         209.    Therefore, the Company explained the discrepancy between its historical results

  and the vast number of peripheral nerve repair procedures being performed in the U.S. each year

  as the result of the caution of surgeons.

         210.    The market reacted positively to Axogen’s representations. In response to the

  Company’s disclosures and public statements by Defendants Zaderej and Mariani, Axogen’s stock

  price on the day before the Class Period rose over 250% by July 25, 2018, and its closing price on

  the day before publication of the Seligman Report was more than 175% of its price immediately

  before the Class Period.

         211.    Before, during, and after the Class Period, the Company used PowerPoint-type

  presentations at investor conferences. Many of these presentations used a common template to

  portray Axogen’s market, as well as the portions of this market represented by certain types of

  procedures, such as extremity trauma, and the portions addressable by the Company’s four core

  products, including Avance. On or about September 25, 2017, Defendant Zaderej, on behalf of

  Axogen, presented a version of this presentation at the Cantor Fitzgerald Global Healthcare

  Conference. One slide of this presentation, shown below, claimed that the Company’s target

  market was $2 billion (the same as claimed on the first day of the Class Period), that extremity

  trauma represented $1.5 billion of this total, and that $668 million of the extremity trauma market

  was addressable by Avance.




                                                  63
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 69 of 124 PageID 1970




         212.    With respect to its claim that the Company’s current targeted nerve markets

  encompassed “Over 900,000 Procedures Annually in U.S.”, including 719,000 procedures in the

  field of Extremity Trauma, the Company cited the Noble Article.

         213.    At that Cantor Fitzgerald Global Healthcare Conference, the Company touted its

  sales execution and “[i]ncreasing [m]arket [p]enetration,” and repeatedly emphasized the

  significance of the purported $2 billion market at this event. In another slide from its presentation

  (shown below), the Company told investors that Axogen was the “Pre-eminent Nerve Repair

  Company” with a “[c]omprehensive product portfolio [that] addresses 900,000+ procedures,” and

  reiterated the claim of a “$2.0B+ market opportunity.”




                                                   64
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 70 of 124 PageID 1971




         214.    The Company repeated its claims in its quarterly report on Form 10-Q for the third

  quarter of 2017 (the “2017 Q3 10-Q”), which it filed on November 1, 2017. The 2017 Q3 10-Q

  reported quarterly revenues of $16 million, but, again, a quarterly net loss, this time to the tune of

  $2.1 million. On an earnings call the Company hosted with analysts that same day, in which

  Defendants Zaderej and Mariani both participated, Zaderej reminded investors of the recent

  increase to Axogen’s market claims. Explaining the discrepancy between the Company’s revenues

  and the hundreds of thousands of peripheral nerve repair procedures purportedly occurring each

  year in the U.S., Zaderej repeated the line that “surgeons are initially cautious adopters for nerve

  repair products.”

         215.    In response to these representations, Axogen’s stock rose over 19%, from a closing

  price of $20.55 on October 31, 2017, the day before the Company filed the 2017 Q3 10-Q and

  hosted the associated earnings call, to close at $24.55 on November 3, 2017.

         216.    On November 17, 2017, Axogen filed the November 2017 Prospectus, which

  contained, inter alia, the statements set forth in ¶¶ 62-63, 68, 81, and 84 supra. The November




                                                   65
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 71 of 124 PageID 1972




  2017 Prospectus also incorporated by reference, and thereby made anew the statements contained

  in, the Company’s 2016 10-K, including the statements set forth in ¶¶ 65-67, 69-70, 82-84, supra.

         217.     On November 21, 2017, the Company announced that the November 2017 Offering

  had closed on November 20, 2017. The price of Axogen’s common stock rose over 5.4% from its

  closing price on November 14, 2017 (the day before the Company announced that it would conduct

  the November 2017 Offering and filed a preliminary prospectus containing the same statements

  set forth above) to its closing price on November 21, 2017 (the day Axogen announced the

  November 2017 Offering had closed).

                         The Second Annual Analyst and Investor Day through the Company’s
                         2017 Financial Results

         218.     On November 20, 2017, the first trading today after Axogen filed the November

  2017 Prospectus and the November 2017 Offering closed, Axogen hosted its Second Annual

  Analyst and Investor Day. During this event, Axogen repeated its false statements regarding the

  incidence of PNI surgeries, claiming that “over 900,000” peripheral nerve repair procedures are

  performed each year in the United States, including 719,000 extremity trauma procedures.

  Moreover, the Company significantly increased its estimates of its market, claiming, as shown in

  the slide below that the Company presented at this event, that the Company’s market was not $2

  billion but $2.2 billion, over 22% than the $2 billion figure it first announced just three months

  prior, and that the market for Avance was $976 million.. As it did at the Cantor Fitzgerald

  conference on or about September 25, 2017, the Company cited the Noble Article in support of

  these claims.




                                                 66
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 72 of 124 PageID 1973




         219.    Elsewhere in this presentation, the Company claimed a “[p]otential [o]pportunity

  of [o]ver 900,000 [n]erve [r]epair [p]rocedures in . . . the U.S. [a]lone” on an annual basis,

  including 837,000 procedures annually in the field of “Extremities [Trauma and Compression],” a

  figure that apparently included carpal and cubital tunnel surgeries.

         220.    The Company’s stock price responded to these claims, rising 10.8% from its closing

  price on the trading day before the Second Annual Analyst and Investor Day to close at $26.15 on

  the day following that event.

         221.    The Company’s misstatements continued on February 28, 2018, when Axogen filed

  its 2017 annual report on Form 10-K (the “2017 10-K”) with the SEC and hosted an earnings call

  with analysts. Despite 2017 revenues of $60.4 million, the Company reported a net loss of $10.4

  million for 2017. In the 2017 10-K, the Company asserted that “each year in the U.S., more than

  1.4 million people suffer damage or discontinuity to peripheral nerves resulting in over 700,000

  extremity nerve repair procedures,” and repeated its claim of a $2.2 billion market for peripheral

  nerve repair applications for Avance, Avive, and the AxoGuard Product Line in the “Extremity




                                                  67
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 73 of 124 PageID 1974




  Trauma, OMF, Breast and Carpal Tunnel” areas. Axogen also told investors, again, that $1.5

  billion of this market related to extremity trauma and that $976 million was addressable by Avance.

  Though this market was 22% higher than what the Company claimed in the 2016 10-K, in the 2017

  10-K it cited the same three sources as in that earlier annual report: the Noble Article, the 2011

  HHS Report, and the Brattain Article.

          222.   In an earnings call the Company hosted that same day, Defendant Zaderej reiterated

  the $2.2 billion market claim and assured investors that “we are just scratching the surface of our

  available market potential.”

          223.   In response to these representations, Axogen’s stock price increased over 8.8%,

  from a closing price of $31.20 per share on February 27, 2018 to a close of $33.95 on March 1,

  2018.

                         The Company Repeats Its False Claims and Conducts an Additional
                         Public Stock Offering: March 2018 through October 2018

          224.   On or about March 6, 2018, Axogen presented at the Canaccord Genuity

  Musculoskeletal Conference, using the same slide concerning the Company’s market as it did at

  its Analyst and Investor Day on or about November 20, 2017. This slide stated that over 900,000

  nerve repair procedures performed each year in the United States, including 719,000 Extremity

  Trauma procedures, both of which figures the Company represented were supported by the Noble

  Article. The slide further stated that there was a $976 million market opportunity for Avance and

  an overall market opportunity of $2.2 billion for Axogen’s products, of which $1.5 billion related

  to Extremity Trauma.

          225.   Axogen’s stock price continued to climb in response to these representations, rising

  over 5.8%, from a close of $32.60 on March 5, 2018 to close at $34.50 on March 7, 2018.




                                                  68
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 74 of 124 PageID 1975




          226.    On April 30, 2018, the Company filed its quarterly report on Form 10-Q for the

  first quarter of 2018 (the “2018 Q1 10-Q”) and hosted an earnings call. The 2018 Q1 10-Q reported

  quarterly revenues of $17.3 million, yet showed that the Company incurred a quarterly net loss of

  $5.6 million. On the earnings call, Defendant Zaderej told analysts: “There are more than 900,000

  nerve repair surgeries annually in the U.S.” She further stated that “Axogen is generating strong

  and consistent revenue growth in a nerve repair market that remains largely untapped,” which

  market she twice characterized as “emerging.” She told investors that Axogen was “just scratching

  the surface of [its] available market potential,” and said there was a “market opportunity of over

  $2.2 billion for Axogen’s products.” She further repeated the explanation that “surgeons are

  initially cautious adopters for nerve repair products” as an explanation for the Company’s

  historical results.

          227.    The Company’s rising stock price was buttressed by these representations, closing

  at a per share price of $39.80 on April 30, 2018.

          228.    A week later, on May 7, 2018, Axogen announced that it would conduct the May

  2018 Offering and filed the May 2018 Registration Statement, which contained the statements set

  forth in ¶ 86, supra, and incorporated the 2017 10-K, which contained the statements set forth in

  ¶¶ 87-88, supra,. On May 10, 2018, Axogen filed the May 2018 Prospectus, which repeated those

  same statements from the May 2018 Registration Statement and also incorporated the 2017 10-K.

          229.    Axogen’s stock price increased further, jumping from $42.50 per share at the close

  of May 4, 2018, the day before Axogen announced the May 2018 Offering, to a closing price of

  $44.60 on May 11, 2018, the day after the filing of the May 2018 Prospectus—an increase of 4.9%.

          230.    On or about June 14, 2018, during its presentation at the William Blair 38th Annual

  Growth Stock Conference, Axogen again used a PowerPoint-type presentation claiming that




                                                  69
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 75 of 124 PageID 1976




  900,000 relevant procedures are performed annually in the United States, including 718,000 for

  trauma to extremities, and that Axogen’s current target markets were $2.2 billion, including $1.5

  billion for extremity trauma and $976 million for Avance.

         231.    The market apparently still believed that Axogen was a growth stock with vast

  untapped “market opportunity.” The Company’s stock price closed on June 14, 2018, at $50.15

  per share.

         232.    On August 1, 2018, Axogen filed its quarterly report on Form 10-Q for the second

  quarter of 2018 (the “2018 Q2 10-Q”). The 2018 Q2 10-Q reported quarterly revenues of $20.6

  million, yet the net losses continued: this time they totaled $7.4 million for the quarter. That same

  day, the Company hosted an earnings call with analysts in which Defendants Zaderej and Mariani

  participated. On the call, Zaderej told analysts: “There are more than 900,000 nerve repair

  surgeries annually in the U.S., pointing to a market opportunity of over $2.2 billion for Axogen’s

  products.”

         233.    Zaderej further stated:

         We are building awareness of advances in peripheral nerve repair and see
         expanding usage of our products with innovator and early-adopter surgeons, and
         are excited to be moving toward developing the middle adopters, who are the
         majority segment of the nerve repair community.

         We find surgeons are initially cautious adopters for nerve repair products. They
         typically start with a few cases and then wait to see the results.

         234.    Zaderej claimed:

         The majority of these procedures are being performed in approximately 5,100
         centers. Most of our active accounts are still at an early stage of penetration and
         provide additional opportunities for growth. As a result, we believe we’re just
         scratching the surface of our available market potential.

         235.    Zaderej finished her prepared remarks by stating: “We’re pleased with our progress

  and with our opportunity to continue developing the emerging nerve repair market and driving



                                                   70
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 76 of 124 PageID 1977




  long-term sustainable growth for Axogen.” Before taking questions, Zaderej repeated the claim

  that the “peripheral nerve repair market . . . currently represents more than $2.2 billion in

  existing applications and we expect will continue to grow.”

         236.    The market continued to discount the Company’s persistent net losses.            The

  Company’s stock price remained inflated, increasing in response to this news by over 3%, from a

  closing price of $44.925 on July 31, 2018, to close at $46.30 on August 1, 2018.

         237.    On or about October 29, 2018, Axogen filed its quarterly report on Form 10-Q for

  the third quarter of 2018 (the “2018 Q3 10-Q”). The 2018 Q3 10-Q reported quarterly revenues

  of $22.7 million, but a net loss of over $4.1 million. That same day, the Company hosted an

  earnings call with analysts in which Defendants Zaderej and Mariani participated. Zaderej touted

  the Company’s growth, assuring investors that, despite the continuing net losses, Axogen was

  “continu[ing] to develop [its] market through the execution of [its] strategic initiatives . . . [to]

  allow [the Company] to build long-term sustainable growth.” Zaderej described the peripheral

  nerve repair market as one “that currently represents more than $2.2 billion in existing applications

  and we expect will continue to grow.”

         238.    In response to a direct question from an analyst regarding revenue guidance for

  2019, Zaderej replied:

         We’ve been thoughtful in selecting what will be our guidance for next year and
         thinking about how you want to model our business going forward. We still
         fundamentally believe that the market in peripheral nerve repair is very strong and
         that we’re just scratching the surface of what is a large growth opportunity. We
         know from the work that we’ve done with surgeons in the past and what we see
         continuing is that surgeons in this market convert their nerve repair solutions in a
         very deliberate way as they see results in their own hands as they make changes.

         And we believe we’re uniquely positioned in this market to really capitalize on
         those factors with a very differentiated product portfolio, the substantial amount of
         clinical evidence that we’ve built to date and a pipeline of surgeons who are in that
         trial process. And we look to all of those things as we think about the future and
         combine that with the productivity of our expanding sales team to lay out what we


                                                   71
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 77 of 124 PageID 1978




         think is a very thoughtful model that shows continued growth for the long term.
         So, it is with quite a bit of thought and looking at what we’ve learned over the
         last many years in the peripheral nerve repair market that we’ve put together the
         guidance and think that would be a good guidance for you in setting your model.

         239.    Investors, Zaderej reassured, should be confident in the Company’s ability to grow

  and lead in the tantalizing $2 billion market that she cited: the Company was “very thoughtful”

  and applied “what [it] learned over the last many years” in plotting—and disclosing—its trajectory

  within this market. They were, as she had said before, “just scratching the surface” of the market.

         240.    Axogen’s stock price continued to respond positively to these representations,

  rising to $35.75 per share at the close of trading on October 30, 2018 from a close of $32.72 on

  October 26, 2018—an increase of over 9.2%. The stock rose further over the next two trading

  sessions, closing at $38.25 on November 1, 2018, in response to the representations set forth above.

                         The Company Increases Its Market Claim by $500 Million: November
                         2018 through the end of the Class Period

         241.    On or about November 19, 2018, Axogen hosted its Third Annual Analyst and

  Investor Day. Zaderej had previously told investors during the summer and fall of 2018 that

  Axogen expected its peripheral nerve repair market to “continue to grow.” At this event, the

  Company doubled down on those claims, increasing its claimed market by $500 million to a total

  of $2.7 billion. Defendants Zaderej and Mariani, among others, presented a PowerPoint-style

  presentation that touted Axogen’s “[c]omprehensive product portfolio address[ing] [a] large and

  untapped market opportunity.” One slide, shown below, claimed the Company’s $2.7 billion

  market included $1.9 billion relating to trauma based on over 700,000 procedures annually:




                                                  72
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 78 of 124 PageID 1979




         242.    With respect to “Trauma,” the presentation cited, inter alia, the Noble Article. It

  did not cite the 2011 HHS Report or the Brattain Article.

         243.    The presentation claimed that the “Trauma Market Increase is Driven by Multiple

  Product Usage and Price,” as set forth in the slide shown below:




                                                 73
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 79 of 124 PageID 1980




         244.    The presentation further described the Company as focusing on “[d]riving deeper

  awareness and penetration by sub-segment” in the trauma field, and as having a “[f]oundation for

  [l]ong-term [s]ustainable growth” in its nerve repair product portfolio.

         245.    In the Company’s press release issued that same day on Globe Newswire and the

  Company’s own website, Axogen listed the massive increase in its market as the first of several

  “Key Updates,” and described it as an “[u]pdate value of the market opportunity in existing

  applications of the peripheral nerve repair market from $2.2 billion to $2.7 billion.” The press

  release stated that the increase was “primarily driven by updated assumptions for net procedure

  values, and increased prevalence of Connector Assisted Repair in trauma cases.” The Company

  did not explain this “increased prevalence of Connector Assisted Repair in trauma cases,” nor did

  the Company did not modify its claim that over 700,000 annual procedures are performed each

  year in the U.S. to repair peripheral nerves damaged by trauma.

         246.    The Company’s stock price remained inflated as a result of these claims, closing at

  $29.305 per share on November 20, 2018, and rising to $34.29 per share at the close of trading on

  December 3, 2018.

         247.    In sum, during the Class Period, the Exchange Act Defendants repeatedly claimed

  that the market for four of the Company’s products—Avance, Avive, and the two products in the

  AxoGuard Product Line—exceeded $1.8 billion, a figure which was increased to $2 billion, then

  $2.2 billion, and finally, just one month before the end of the Class Period, to $2.7 billion, with

  the majority ($1.5 billion and then $1.9 billion) relating to trauma. The Exchange Act Defendants

  further represented that the Company was just beginning to penetrate the peripheral nerve repair

  market. These claims were all baseless and painted a false and misleading picture of the market

  for the Company’s core nerve repair products, particularly Avance.




                                                  74
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 80 of 124 PageID 1981




                        The Truth Concerning Defendants’ False and Misleading Statements
                        Is Revealed

         248.    On December 18, 2018, Seligman Investments published the Seligman Report. As

  set forth more fully in § III(E)(4), supra, the Seligman Report methodically analyzed and rebutted

  the Exchange Act Defendants’ claims concerning the market for Axogen’s core nerve repair

  products, including the portions relating to trauma and to Avance. On the basis of extensive

  research including analysis of scientific literature, consultation with subject matter experts, and

  interviews with former Axogen employees and neurosurgeons (most of whom are long-time

  customers of Axogen), the Seligman Report calculated that the market for Avance relating to

  trauma is $52 million—a fraction of what the Company claimed. The Seligman Report calculated

  that there are approximately 28,000 PNI cases each year in the U.S., rather than the 719,000 the

  Company claimed, and found that the Noble Article did not support the Company’s claims.

         249.    In response to the new information contained in the Seligman Report, Axogen’s

  stock price declined 22%. From a closing price of $27.53 per share on December 17, 2018 (the

  day before the Seligman Report was published), Axogen’s stock price fell to $21.36 at the close

  of trading on December 18, 2018. Axogen’s stock price declined an additional 20% over the

  following three trading sessions to close at $17.09 per share on December 21, 2018. Since then,

  the Company’s stock price has not approached the heights at which it traded during the Class

  Period prior to the publication of the Seligman Report.

                        Post-Class Period Events

         250.    Axogen has not explicitly addressed the Seligman Report in its SEC filings.

  Following the end of the Class Period, however, Axogen revised the market discussion in its most

  recent annual report on Form 10-K and modified the investor presentation that appears on its

  website.



                                                  75
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 81 of 124 PageID 1982




         251.    In Axogen’s Form 10-K for 2018 (the “2018 10-K”), filed with the SEC on

  February 26, 2019, Axogen added a proviso that did not appear in its Class Period statements or

  filings: “Estimating the Total Addressable Market for nerve repair is challenging as there is not a

  simple data source for the incidence of peripheral nerve issues. This is further complicated by the

  fact that nerves can be injured in many traumatic and surgical injuries and can be impacted from

  the head to the toe of a patient.”

         252.    In addition, in the 2018 10-K, Axogen modified the citations it provided for its

  Extremity Trauma market claims. Axogen abandoned its unfounded references to the 2011 HHS

  Report and the Brattain Article—effectively conceding that they provide no real support for the

  Company’s claims—and added citations to the 2015 National Hospital Ambulatory Medical Care

  Survey conducted by the U.S. Census Bureau (the “2015 NHAMCS Data”) and an additional

  scientific journal reference, neither of which prop up the facade of false and misleading claims that

  artificially inflated the Company’s stock price during the Class Period.

         253.    These and other amendments aside, the Company has not, because it cannot,

  rebutted the truth that its reliance on the Noble Article, the 2011 HHS Report, and the Brattain

  Article was baseless and that its Class Period market claims, including the portions attributed to

  Extremity Trauma and/or to Avance, were enormously overstated.

                         The False and Misleading Nature of the Exchange Act Defendants’
                         Class Period Statements

         254.    The statements alleged herein made by the Exchange Act Defendants during the

  Class Period were materially false or misleading for the reasons set forth in § III(E), supra. In

  addition, they were materially false and misleading because the Company misrepresented that it

  had yet to penetrate the vast majority of its market.




                                                   76
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 82 of 124 PageID 1983




         255.    Axogen’s market was, in reality, a minor fraction of what it told investors during

  the Class Period. As a result, the Company’s revenues represented a significant portion of the

  existing market. There was not a massive, multi-billion dollar portion of the market remaining for

  Axogen to penetrate, contradicting the Exchange Act Defendants’ claims to investors.

         256.    Throughout the Class Period, the Exchange Act Defendants claimed that Axogen

  was in the early stages of penetrating the peripheral nerve repair market. At the beginning of the

  Class Period, the Company reported $23 million of revenue for the first six months of 2017, while

  claiming that the market for its core products was $2 billion—a forty-three-fold disparity.

  Likewise, the Company’s revenue for the entirety of 2017, as reported on the 2017 10-K, was

  $60.4 million, or 2.7% of the $2.2 billion market that the 2017 10-K falsely claimed existed. For

  2018, moreover, a reporting period that closed just days after the end of the Class Period, the

  Company brought in revenue totaling $83.9 million—just 3.1% of the $2.7 billion market that the

  Company was at that time claiming.

         257.    Dovetailing with this vast disparity between the Company’s revenues and its

  purportedly multi-billion dollar market, the Exchange Act Defendants repeatedly represented that

  the Company’s market was “emerging” and that the Company’s market penetration was in its early

  phase—that Axogen was “just scratching the surface” of its market. This was false and misleading

  because the Company had already significantly penetrated its market, particularly in the field of

  extremity trauma. As shown by the Expert Firm’s analysis, discussed above, the Company’s

  combined market for OMF and extremity trauma is $112 million or less. During the Class Period,

  OMF represented approximately less than 10% of the Company’s claimed market, while trauma

  comprised the vast majority of its market. Given that the Company’s total annual revenues were

  $60.4 million for 2017 and $83.9 million for 2018, and that trauma was by far the most important




                                                 77
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 83 of 124 PageID 1984




  area for Avance, the Company had already achieved significant penetration in the trauma market

  and the largely overlapping market for Avance. Even if the Company had only begun to penetrate

  other markets, such as breast reconstruction neurotization or carpal and cubital tunnel applications,

  it was false and misleading to claim that the peripheral nerve repair market was “emerging” or that

  the Company was in the early stages of market penetration, while failing to disclose that the

  Company had substantially penetrated the trauma market and the market for Avance—its most

  important markets and most important product.

         C.      THE MATERIALLY FALSE OR MISLEADING STATEMENTS AND OMISSIONS OF
                 MATERIAL FACT

                         August 2, 2017

         258.    On August 2, 2017, the beginning of the Class Period, Axogen hosted an earnings

  call with analysts, to coincide with the filing of the 2017 Q2 10-Q, in which Defendants Zaderej

  and Mariani participated. During that call, Defendant Zaderej stated:

         We’re also pleased to announce a change to our addressable market opportunity
         to $2 billion due to expanded use of the Axogen product portfolio in oral and
         maxillofacial procedures . . . . We believe this additional application of our product
         portfolio moves the current addressable market opportunity to $2 billion in our
         current markets of trauma, upper extremity, and oral and maxillofacial surgery.

         259.    Zaderej also stated:

         We're building awareness of peripheral nerve repair and expanding usage of our
         products with innovator and early adopter surgeons, and are excited to be moving
         towards developing the middle adopters who are the majority segment of the nerve
         repair market. We find surgeons are initially cautious adopters for nerve repair
         products. They typically start with a few cases and then wait and see the results.

         260.    Zaderej further told analysts:

         Axogen is generating strong and consistent revenue growth in a nerve repair market
         that remains largely untapped. There are more than 900,000 nerve repair surgeries
         annually in the U.S., pointing to a market opportunity of over $2 billion for
         Axogen’s products. The vast majority of these procedures are being performed in
         approximately 5,100 centers.



                                                   78
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 84 of 124 PageID 1985




         In the second quarter, 510 of these centers were active Axogen accounts. Most of
         these active accounts are still at an early stage of penetration and provide additional
         opportunities for growth. As a result, we believe we are just scratching the surface
         of our available market potential.

         261.    In response to a question from an analyst regarding the Company’s growth,

  Defendant Mariani stated, “we believe we’re just barely scratching the surface of this opportunity

  and we continue to think the growth in excess of 40% is solid and sustainable as we continue to

  develop this market.”

         262.    Zaderej responded to an analyst question regarding the Company’s target markets

  by stating:

         We have a very long list of expansion opportunities for the platform that we have
         in peripheral nerve repair. And so actually our – we have a wonderful problem and
         that we have to choose from many different options. And so the areas that we
         focused in first where [sic] things that we thought were the lowest hanging fruit in
         terms of readiness to adopt[.]

         263.    The statements in the five above paragraphs were false and misleading because

  they: vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and to OMF), relied on prices

  that the Company could not charge in the medium and long term, and misleadingly represented

  that the Company was in the early stages of market penetration (though the Company had already

  significantly penetrated the extremity trauma and OMF markets).

                          September 2017 – Cantor Fitzgerald Global Healthcare Conference

         264.    On or about September 25, 2017, Defendant Zaderej, on behalf of Axogen,

  presented at the Cantor Fitzgerald Global Healthcare Conference. One slide of this presentation,

  shown below, claimed that the Company’s then-current target market was $2 billion, that extremity

  trauma represented $1.5 billion of this total, and that $668 million of the extremity trauma market



                                                   79
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 85 of 124 PageID 1986




  was addressable by Avance. This slide further stated that OMF accounted for $293 million of the

  Company’s market, while carpal and cubital tunnel procedures made up the remaining $188

  million.




         265.   With respect to its claim that the Company’s current targeted nerve markets

  encompassed “Over 900,000 Procedures Annually in U.S.”, and that this included 719,000

  procedures annually in the field of Extremity Trauma, the Company cited the Noble Article.

         266.   In another slide from its presentation (shown below), the Company told investors

  that Axogen was the “Pre-eminent Nerve Repair Company” with a “[c]omprehensive product

  portfolio [that] addresses 900,000+ procedures.”




                                                 80
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 86 of 124 PageID 1987




         267.    The statements in the three above paragraphs were false and misleading because

  they vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and to OMF), misleadingly

  represented that the Company was in the early stages of market penetration (though the Company

  had already significantly penetrated the extremity trauma and OMF markets), falsely represented

  that the Company’s claims were based on a reasonable interpretation and application of the

  findings of the Noble Article, were based on prices that the Company could not charge in the

  medium and long term, and misleadingly represented that could actually service the markets

  described therein.

                         November 1, 2017

         268.    On November 1, 2017, the Company hosted an earnings call with analysts to

  coincide with the filing of the 2017 Q3 10-Q. Defendants Zaderej and Mariani both participated

  in this call, during which Zaderej stated:




                                                81
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 87 of 124 PageID 1988




         As a reminder, last quarter we announced a change in our addressable market
         opportunity due to expanded use of the Axogen product portfolio in oral and
         maxillofacial procedures, including nerve repair during mandible reconstruction
         due to benign tumor resection. We believe this additional application of our
         product portfolio moved the current addressable market opportunity to $2 billion
         in our current markets of trauma, upper extremity, and oral and maxillofacial
         surgery.

         269.   She explained:

         Axogen is generating strong and consistent revenue growth in a nerve repair market
         that remains largely untapped. There are more than 900,000 nerve repair surgeries
         annually in the U.S. pointing to a market opportunity of over $2 billion for
         Axogen’s products. The vast majority of these procedures are being performed in
         approximately 5100 centers. In the third quarter, 563 of these centers were active
         Axogen accounts. Most of these active accounts are still in the early stage of
         penetration and provide additional opportunities for growth. As a result, we believe
         we are just scratching the surface of our available market potential.

         270.   Zaderej further described the Company’s penetration in this $2 billion market as

  follows:

         We’re pleased with 2017 to date and believe we are demonstrating our ability to
         successfully execute our strategy and continue to drive awareness and growth in
         the emerging peripheral nerve repair market. We are building awareness of
         peripheral nerve repair and expanding usage of our products with innovator and
         early adopter surgeons, and are excited to be moving towards developing the
         middle adopters who are the majority segment of the nerve repair market.

         We find surgeons are initially cautious adopters for nerve repair products. They
         typically start with a few cases and then wait and see the results.

         271.   Despite this caution on the part of surgeons, Zaderej finished her initial remarks by

  commenting: “We are pleased with our progress and with the opportunity to continue to develop

  the emerging nerve repair market and drive long-term sustainable growth.”

         272.   The statements in the four above paragraphs were false and misleading because

  they vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and to OMF) and



                                                 82
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 88 of 124 PageID 1989




  misleadingly represented that the Company was in the early stages of market penetration (though

  the Company had already significantly penetrated the extremity trauma and OMF market).

                        November 2017 Offering

         273.    On November 17, 2017, Axogen filed the November 2017 Prospectus, which

  contained the statements set forth in ¶¶ 80-81, 84, supra, and incorporated the 2016 10-K, which

  contained the statements set forth in ¶¶ 82-83, supra. Those statements were false and misleading

  because they vastly overstated the market for the Company’s products (including the portions

  relating to extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries

  performed in the U.S. each year (including the portion relating to extremity trauma and to OMF),

  falsely represented that the Company’s claims were based on a reasonable interpretation and

  application of the findings of the Noble Article, the Brattain Article, and the 2011 HSS Data, and

  omitted to state the material information that the Brattain Article was funded by the Company.

                        November 20, 2017 – Second Annual Analyst and Investor Day

         274.    On or about November 20, 2017, Axogen hosted its Second Annual Analyst and

  Investor Day. On behalf of the Company, Defendants Zaderej and Mariani, among others,

  presented a PowerPoint-type presentation, prepared by the Company, to investors and analysts,

  which it also filed with the SEC shortly thereafter. In this presentation, Axogen claimed, as shown

  in the slide below, that the Company’s market was not $2 billion but $2.2 billion, and that the

  market for Avance was $976 million. The Company claimed that this market reflected 900,000

  relevant procedures each year in the United States, including 719,000 extremity trauma

  procedures. The Company cited the Noble Article in support of these claims.




                                                  83
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 89 of 124 PageID 1990




         275.   Elsewhere in this presentation, the Company claimed a “[p]otential [o]pportunity

  of [o]ver 900,000 [n]erve [r]epair [p]rocedures in . . . the U.S. [a]lone” on an annual basis,

  including 837,000 procedures annually in the field of “Extremities [Trauma and Compression],” a

  figure that apparently included procedures to address carpal and cubital tunnel, as shown below.




                                                 84
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 90 of 124 PageID 1991




            276.   Also on November 20, 2017, the Company issued a press release on its own website

  and on Globe NewsWire, a widely available wire service. The press release stated: “The company

  currently estimates that the addressable market for Breast Reconstruction Neurotization is $250

  million, which increases the total addressable market across all of its current applications from

  $2.0 billion to $2.2 billion.” The press release described the Company, in a statement attributed

  to Defendant Zaderej, as having “evolved from an initial niche product company in a new market

  to one with a comprehensive platform for nerve repair in an emerging peripheral nerve market.”

            277.   The statements in the above three paragraphs were false and misleading because

  they vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and to OMF), misleadingly

  represented that the Company was in the early stages of market penetration (though the Company

  had already significantly penetrated the extremity trauma and OMF market), misleadingly

  represented that the Company could actually service the purportedly vast market, and falsely

  represented that the Company’s claims were based on a reasonable interpretation and application

  of the findings of the Noble Article. .

                          February 28, 2018

            278.   On February 28, 2018, Axogen filed the 2017 10-K. In that report, the Company

  stated:

            We estimate the United States PND market for our current product portfolio for
            Extremity Trauma, OMF, Breast and Carpal Tunnel is $2.2 billion (the “Market”).
            From a product prospective as to these targeted markets, we estimate that Avance
            Nerve Graft represents $976 million, AxoGuard Nerve Connector $391 million,
            AxoGuard Nerve Protector $433 million and Avive Soft Tissue Membrane $439
            million.

            We estimate that the Extremity Trauma portion of the Market is approximately $1.5
            billion. The estimated size of the Extremity Trauma portion of the market is based


                                                   85
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 91 of 124 PageID 1992




         upon epidemiological studies regarding the general number of trauma patients,
         physician interviews and incidence of PND in the population. We believe that each
         year in the U.S., more than 1.4 million people suffer damage or discontinuity to
         peripheral nerves resulting in over 700,000 extremity nerve repair procedures
         (“Health”, United States, 2011, Publication of U.S. Department of Health & Human
         Services; Noble, et al. J of Trauma Injury Infection and Critical Care 1998; Kurt
         Brattain, MD, Magellan Medical Technology Consultants, Inc., Minneapolis,
         Minnesota 2013). We have estimated the portion of these extremity nerve repair
         procedures that would be addressed by our Gap Repair, Primary Repair, Nerve
         Protection and Proaction products and applied the average sales price of the
         appropriate product (Avance Nerve Graft, AxoGuard Nerve Connector, AxoGuard
         Nerve Protector and Avive Soft Tissue Membrane, respectively) to determine that
         the probable market sizes. Within the Extremity Trauma portion of the Market, our
         Avance Nerve Graft, AxoGuard Nerve Connector, AxoGuard Nerve Protector and
         Avive Soft Tissue Membrane products are approximately $668 million, $161
         million, $238 million and $439 million, respectively.

         279.    Explaining the disparity between the Company’s revenues and the massive market

  it claims existed, the 2017 10-K stated:

         We have experienced that surgeons initially are cautious adopters for nerve
         repair products. Surgeons typically start with a few cases and then wait and review
         the results of these initial cases which can take from six to twelve months, or longer.

         280.    In an earnings call the Company hosted that same day, Defendant Zaderej stated

  that “[t]here are more than 900,000 nerve repair surgeries annually in the U.S. pointing to a market

  opportunity of over $2.2 billion for Axogen’s products.” She further told investors that “new

  application in breast reconstruction neurotization, along with the expanded use of the Axogen

  product portfolio and [sic] oral and maxillofacial procedures, changes our addressable market to

  $2.2 billion across our current target applications.” Zaderej claimed that “we are just scratching

  the surface of our available market potential.”

         281.    The statements in the three paragraphs above were false and misleading because

  they vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and to OMF), misleadingly



                                                   86
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 92 of 124 PageID 1993




  represented that the Company was in the early stages of market penetration (though the Company

  had already significantly penetrated the extremity trauma and OMF market), falsely stated that the

  Company’s “would” address the purportedly vast market, falsely represented that the Company’s

  claims were based on a reasonable interpretation and application of the findings of the Noble

  Article, the Brattain Article, and the 2011 HSS Data, and omitted to state the material information

  that the Brattain Article was funded by the Company.

                        March 2018 – Canaccord Genuity Musculoskeletal Conference

         282.    On or about March 6, 2018, members of Axogen’s senior management team

  presented at the Canaccord Genuity Musculoskeletal Conference. At that event, these Axogen

  employees presented a PowerPoint-type presentation that claimed Axogen’s current target markets

  were $2.2 billion, including $1.5 billion for extremity trauma and $976 million for Avance, as

  shown on the slide below.




                                                  87
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 93 of 124 PageID 1994




         283.    With respect to its claim that Axogen’s current target markets include 719,000

  Extremity Trauma procedures each year in the U.S., the presentation cited the Noble Article.

         284.    On another slide, the presentation stated that there are 837,000 procedures annually

  in the field of “Extremities [Trauma and Compression],” a figure that apparently included

  procedures to address carpal and cubital tunnel. For that proposition, the presentation cited, inter

  alia, the Noble Article. This slide is shown below




         285.    Finally, yet another slide reiterated the claim that Axogen’s product portfolio

  “addresses 900,000+ procedures” and that the Company has a $2.2 billion market opportunity, as

  shown below.




                                                  88
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 94 of 124 PageID 1995




         286.    The statements and slides in the four paragraphs above were false and misleading

  because they vastly overstated the market for the Company’s products (including the portions

  relating to extremity trauma and to Avance) and the number of nerve repair surgeries performed

  in the U.S. each year (including the portion relating to extremity trauma), misleadingly represented

  that the Company was in the early stages of market penetration, though the Company had already

  significantly penetrated the extremity trauma market, and falsely represented that the Company’s

  claims were based on a reasonable interpretation and application of the findings of the Noble

  Article. .

                         April 30, 2018

         287.    On April 30, 2018, to coincide with the filing of the 2018 Q1 10-Q, Axogen hosted

  an earnings call with analysts in which Defendants Zaderej and Mariani participated. During that

  call, Defendant Zaderej repeated the claim that:

         Axogen is generating strong and consistent revenue growth in a nerve repair market
         that remains largely untapped. There are more than 900,000 nerve repair surgeries


                                                  89
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 95 of 124 PageID 1996




         annually in the U.S., pointing to a market opportunity of over $2.2 billion for
         Axogen’s products. The majority of these procedures are being performed in
         approximately 5,100 centers. Most of our 604 active accounts are still at an early
         stage of penetration and provide additional opportunities for growth. As a result,
         we believe we’re just scratching the surface of our available market potential.

         288.    Defendant Zaderej characterized the nerve repair market as “emerging,” and stated:

         We're building awareness of peripheral nerve repair and expanding usage of our
         products with innovator and early adopter surgeons, and are excited to be moving
         towards developing the middle adopters who are the majority segment of the nerve
         repair market. We find surgeons are initially cautious adopters for nerve repair
         products. They typically start with a few cases and then wait and see the results.

         289.    The statements in the two paragraphs above were false and misleading because they

  vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma and to Avance) and the number of nerve repair surgeries performed in the U.S.

  each year (including the portion relating to extremity trauma) and misleadingly represented that

  the Company was in the early stages of market penetration (though the Company had already

  significantly penetrated the extremity trauma and OMF markets), and falsely was attributed to

  surgeon caution the vast disparity between the Company’s historical revenues and the number of

  PNI procedures she claimed were performed in the U.S. each year.

                         May 2018 Offering

         290.    On May 7, 2018, Axogen filed the May 2018 Registration Statement, which

  contained the statements set forth in ¶ 86, supra. Those statements were false and misleading

  because they vastly overstated the market for the Company’s products (including the portions

  relating to extremity trauma and to Avance) and the number of nerve repair surgeries performed

  in the U.S. each year (including the portion relating to extremity trauma).

         291.    The May 2018 Prospectus incorporated by reference, and thereby made anew the

  statements contained in, inter alia, the Company’s 2017 10-K, which contained the statements set




                                                  90
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 96 of 124 PageID 1997




  forth in ¶¶ 87-88, supra. These statements were false and misleading for the reasons set forth in §

  III(E), supra.

                          June 2018 – William Blair 38th Annual Growth Stock Conference

         292.      On or about June 14, 2018, members of Axogen’s senior management team

  presented at the William Blair 38th Annual Growth Stock Conference. At that event, these Axogen

  employees presented a PowerPoint-type presentation that claimed Axogen’s current target markets

  were $2.2 billion, including $1.5 billion for extremity trauma and $976 million for Avance, as

  shown on the slide below.




         293.      With respect to its claim that Axogen’s current target markets include 719,000

  Extremity Trauma procedures each year in the U.S., the presentation cited the Noble Article.




                                                  91
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 97 of 124 PageID 1998




         294.    On another slide, the presentation stated that there are 837,000 procedures annually

  in the field of “Extremities [Trauma and Compression],” a figure that apparently included

  procedures to address carpal and cubital tunnel. For that proposition, the presentation cited, inter

  alia, the Noble Article. This slide is shown below.




         295.    Finally, yet another slide reiterated the claim that Axogen’s product portfolio

  “addresses 900,000+ procedures” and that the Company has a $2.2 billion market opportunity, as

  shown below.




                                                  92
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 98 of 124 PageID 1999




         296.    The statements and slides in the four paragraphs above were false and misleading

  because they vastly overstated the market for the Company’s products (including the portions

  relating to extremity trauma and to Avance) and the number of nerve repair surgeries performed

  in the U.S. each year (including the portion relating to extremity trauma), misleadingly represented

  that the Company was in the early stages of market penetration (though the Company had already

  significantly penetrated the extremity trauma market), misleadingly represented that the Company

  could service the purportedly vast market, and falsely represented that the Company’s claims were

  based on a reasonable interpretation and application of the findings of the Noble Article. .

                         August 1, 2018

         297.    On August 1, 2018, the same day it filed the 2018 Q2 10-Q, Axogen hosted an

  earnings call with analysts in which Defendants Zaderej and Mariani participated. Zaderej told

  analysts:


                                                  93
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 99 of 124 PageID 2000




         We are building awareness of advances in peripheral nerve repair and see
         expanding usage of our products with innovator and early-adopter surgeons, and
         are excited to be moving toward developing the middle adopters, who are the
         majority segment of the nerve repair community.

         We find surgeons are initially cautious adopters for nerve repair products. They
         typically start with a few cases and then wait to see the results. Active accounts are
         usually past this wait period and have developed some level of product reorder.

         298.    Zaderej claimed:

         Axogen is generating strong revenue growth in a nerve repair market that remains
         largely untapped. There are more than 900,000 nerve repair surgeries annually in
         the U.S., pointing to a market opportunity of over $2.2 billion for Axogen’s
         products.

         The majority of these procedures are being performed in approximately 5,100
         centers. Most of our active accounts are still at an early stage of penetration and
         provide additional opportunities for growth. As a result, we believe we’re just
         scratching the surface of our available market potential.

         299.    Zaderej finished her prepared remarks by stating: “We’re pleased with our progress

  and with our opportunity to continue developing the emerging nerve repair market and driving

  long-term sustainable growth for Axogen.”

         300.    Before taking questions, Zaderej repeated the claim that the “peripheral nerve repair

  market . . . currently represents more than $2.2 billion in existing applications and we expect will

  continue to grow.”

         301.    The statements in the four paragraphs above were false and misleading because

  they vastly overstated the market for the Company’s products (including the portions relating to

  extremity trauma, to OMF, and to Avance) and the number of nerve repair surgeries performed in

  the U.S. each year (including the portion relating to extremity trauma and OMF), misleadingly

  represented that the Company was in the early stages of market penetration (though it had already

  significantly penetrated the extremity trauma and OMF market).




                                                  94
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 100 of 124 PageID 2001




                         October 29, 2018

          302.   On October 29, 2018, the day it filed the 2018 Q3 10-Q, Axogen hosted an earnings

   call with analysts in which Defendants Zaderej and Mariani participated. Zaderej stated: “We’re

   pleased with our progress and with our opportunity to continue developing the emerging nerve

   repair market and driving long-term sustainable growth for Axogen.” Zaderej claimed: “We’re

   excited to be moving toward developing the middle adopters, who are the majority segment of the

   nerve repair community.”

          303.   Moreover, in response to a direct question from an analyst regarding revenue

   guidance for 2019, Zaderej replied:

          We’ve been thoughtful in selecting what will be our guidance for next year and
          thinking about how you want to model our business going forward. We still
          fundamentally believed that the market in peripheral nerve repair is very strong
          and that we’re just scratching the surface of what is a large growth opportunity.
          We know from the work that we’ve done with surgeons in the past and what we see
          continuing is that surgeons in this market convert their nerve repair solutions in a
          very deliberate way as they see results in their own hands as they make changes.

          And we believe we’re uniquely positioned in this market to really capitalize on
          those factors with a very differentiated product portfolio, the substantial amount of
          clinical evidence that we’ve built to date and a pipeline of surgeons who are in that
          trial process. And we look to all of those things as we think about the future and
          combine that with the productivity of our expanding sales team to lay out what we
          think is a very thoughtful model that shows continued growth for the long term.
          So, it is with quite a bit of thought and looking at what we’ve learned over the
          last many years in the peripheral nerve repair market that we’ve put together the
          guidance and think that would be a good guidance for you in setting your model.

          304.   In response to another direct analyst question regarding the Company’s plan for

   growth, Zaderej replied:

          We have a foundation in our core trauma market that we believe is still at early
          stages, not with depth of penetration, we layer on top of that, the OMS [sic] which
          is actually getting some good traction with, certainly, the early adopters and
          excitement especially in the mandible reconstruction segment, and our emerging
          opportunity in breast neurotization and we will all of those will contribute to a solid
          opportunity for overall growth in 2019 and certainly beyond that.



                                                    95
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 101 of 124 PageID 2002




            . . . Like all of the markets that we’ve talked about, peripheral nerve repair is slow,
            but we see that as a substantial long-term driver for our business and see that as
            another growth area.

            305.   Zaderej also stated described the “peripheral nerve repair market” as “a market that

   currently represents more than $2.2 billion in existing applications and we expect will continue to

   grow.”

            306.   The statements in the four paragraphs above were false and misleading because

   they vastly overstated the market for the Company’s products (including the portions relating to

   extremity trauma and to Avance) and the number of nerve repair surgeries performed in the U.S.

   each year (including the portion relating to extremity trauma) and misleadingly represented that

   the Company was in the early stages of market penetration, including with respect to the trauma

   market.

                           November 19, 2018 – Third Annual Analyst and Investor Day

            307.   On or about November 19, 2018, Axogen hosted its Third Annual Analyst and

   Investor Day. On behalf of the Company, Defendants Zaderej and Mariani, among others,

   presented a PowerPoint-type presentation, prepared by the Company, to investors and analysts.

   The presentation claimed that Axogen’s “[c]omprehensive product portfolio addresses [a] large

   and untapped market opportunity.”

            308.   One slide of the Company emphasized the “update[d]” value of the Company’s

   claimed U.S. market opportunity of $2.7 billion, increased from $2.2 billion, based on over

   900,000 relevant procedures annually, including over 700,000 in the field of trauma, as shown in

   the slides in ¶ 241, supra. This slide cited, inter alia, the 2015 NHAMCS Data and the Noble

   Article.

            309.   In addition, that same day, the Company issued a press release that described the

   “[u]pdate value of the market opportunity in existing applications of the peripheral nerve repair


                                                      96
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 102 of 124 PageID 2003




   market from $2.2 billion to $2.7 billion.” The press release stated that the increase was “primarily

   driven by updated assumptions for net procedure values, and increased prevalence of Connector

   Assisted Repair in trauma cases.”

          310.    These statements set forth in the three above paragraphs, and the slides in ¶¶ 241

   and 243, supra, were false and misleading because they vastly overstated the market for the

   Company’s products (including the portions relating to extremity trauma and to Avance) and the

   number of nerve repair surgeries performed in the United States each year (including the portion

   relating to extremity trauma), misleadingly represented that the Company could service the

   purportedly vast market, relied on product prices that the Company could not charge in the medium

   and long term, and misleadingly represented that the Company was in the early stages of market

   penetration.

          D.      ADDITIONAL ALLEGATIONS OF SCIENTER

          311.    The Exchange Act Individual Defendants were active and culpable participants in

   the fraud—they personally made materially false or misleading statements and omissions and had

   ultimate authority over the Company’s misstatements and omissions.             The Exchange Act

   Individual Defendants acted with scienter in that they knew or recklessly disregarded that the

   public statements set forth in § III(D) above were materially false or misleading when made, and

   knowingly or recklessly participated or acquiesced in the issuance or dissemination of such

   statements as primary violators of the federal securities laws. In addition to the specific facts

   alleged above regarding the Exchange Act Individual Defendants’ personal knowledge and/or

   reckless disregard of the falsity of the materially false misrepresentations and omissions, the

   Exchange Act Individual Defendants’ scienter with respect to the false and misleading claims

   alleged herein is further evidenced by the following facts.




                                                   97
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 103 of 124 PageID 2004




                          Zaderej and Mariani Repeatedly Spoke In Detail About The Quantity
                          of Peripheral Nerve Repair Procedures Performed in the U.S. and
                          Regarding the Size of the Company’s Market

          312.     Both of the Exchange Act Individual Defendants, Zaderej and Mariani, directly,

   repeatedly, and in detail addressed the topics of the incidence of peripheral nerve repair procedures

   performed in the U.S. each year, particularly for trauma, and the size of the Company’s market,

   including the portions of that market purportedly relating to Extremity Trauma and to Avance, on

   earnings calls with market analysts. These topics were a central focus of the statements made by

   the Exchange Act Individual Defendants on behalf of the Company during each and every

   quarterly earnings call the Company hosted during the Class Period—and both of the Exchange

   Act Individual Defendants participated in all of those calls.

          313.     For instance, as set forth in ¶ 202, supra, during a conference call with analysts on

   the first day of the Class Period, Defendant Zaderej stated:

          There are more than 900,000 nerve repair surgeries annually in the U.S., pointing
          to a market opportunity of over $2 billion for Axogen’s products.

          314.     Zaderej further stated on that call:

          We’re also pleased to announce a change to our addressable market opportunity to
          $2 billion due to expanded use of the Axogen product portfolio in oral and
          maxillofacial procedures . . . . We believe this additional application of our product
          portfolio moves the cur-rent addressable market opportunity to $2 billion in our
          current markets of trauma, upper extremity, and oral and maxillofacial surgery.

          315.     Defendant Mariani, who also participated in that call, bolstered Defendant

   Zaderej’s remarks when he stated that the Company was “just scratching the surface of this

   opportunity.”

          316.     The Exchange Act Individual Defendants personally made numerous additional

   statements to investors regarding the Company’s market, including statements substantially

   similar to those set forth in the three paragraphs above on each of the Class Period earnings calls,



                                                     98
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 104 of 124 PageID 2005




   as set forth in § V(C)(1), supra. Both Exchange Act Individual Defendants participated in each of

   the periodic earnings call set forth in § V(C)(1), supra, and thus had the ability and opportunity to

   correct in real time any misstatements made by the other during such calls.

                          Zaderej and Mariani Assured Investors That They Had A Sound
                          Basis for their Statements

            317.   The Exchange Act Individual Defendants not only spoke on numerous occasions

   throughout the Class Period regarding the Company’s market—they repeatedly (and falsely) stated

   that they had a sound basis for their claims on that topic. As set forth in ¶¶ 313-314, as well as in

   § V(C)(1), supra, these Defendants described the Company’s market by reference to the volume

   of nerve repair surgeries they claimed were performed annually in the U.S., as well as the aggregate

   dollar value of those procedures. As an example, Defendant Zaderej presented on behalf of

   Axogen at the Cantor Fitzgerald Global Healthcare Conference on or about September 25, 2017,

   where she made an investor presentation including the slides set forth in ¶¶ 212-213, supra, and a

   citation to, among other sources, the Noble Article. Citations to seemingly reputable authorities

   to support claims regarding the Company’s market—an issue of central importance to investors

   and to the Company—strongly implies an actual intent to deceive, particularly because those

   authorities do not provide a basis for the Company’s Class Period claims, as set forth in §§ III(E),

   supra.

            318.   Furthermore, the Exchange Act Individual Defendants assured investors that they

   paid particular attention to the field of peripheral nerve repair and to the size and scope of the

   Company’s market, including with respect to extremity trauma. For example, on October 29,

   2018, Defendant Zaderej answered an analyst question about the Company’s growth and assured

   participants on the call that her answer was based on careful consideration of the Company’s

   market size:



                                                    99
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 105 of 124 PageID 2006




          We’ve been thoughtful in selecting what will be our guidance for next year and
          thinking about how you want to model our business going forward. We still
          fundamentally believe that the market in peripheral nerve repair is very strong and
          that we’re just scratching the surface of what is a large growth opportunity.

          319.    Zaderej said that the Company had “la[id] out what we think is a very thoughtful

   model that shows continued growth for the long term,” and that “it is with quite a bit of thought

   and looking at what we’ve learned over the last many years in the peripheral nerve repair market

   that we’ve put together the guidance and think that would be a good guidance for you in setting

   your model.” Given these reassurances that the Company had put “quite a bit of thought” into its

   growth and provided “a very thoughtful model that shows continued growth for the long term,”

   the inference that Zaderej and Mariani—the Company’s CEO and CFO, respectively—were aware

   of or were at least reckless in not knowing the truth, is very strong.

          320.    Moreover, Zaderej and Mariani assured investors that the Company’s SEC filings

   were complete, accurate, and not misleading. They reviewed, approved, and signed Axogen’s

   SEC filings and certifications pursuant to Exchange Act Rule 13a-14(a). During the Class Period,

   as Axogen’s CEO and CFO, Zaderej and Mariani signed Rule 13a-14(a) certifications for each of

   the Company’s quarterly and annual reports filed with the SEC during the Class Period, certifying

   that the filings did “not contain any untrue statement of a material fact or omit to state a material

   fact necessary to make the statements made . . . not misleading.”

                          Centralized Sales Information Was Available to Zaderej and Mariani

          321.    These Defendants each had a duty to monitor any conduct or information that

   threatened to undermine the veracity of these filings, including all material facts concerning the

   true size of the market for the Company’s core nerve repair products. Yet, they repeatedly made

   false and misleading statements despite the facts known to the five CWs whose information

   supports Lead Plaintiff’s claims, and despite the centralized information available to them.



                                                   100
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 106 of 124 PageID 2007




          322.    During the Class Period, Axogen uses a customer relationship management

   (“CRM”) system with centralized information, according to CW4, who understood that this was

   used by Axogen’s director of business intelligence—who reported directly to the Company’s top

   management—to calculate proposed growth targets for each sales representative each year. The

   CRM system contained information including prior year sales, growth rates, and a listing of target

   doctors in each sales territory. CW2 confirmed that this director of business intelligence used

   information based on prior year sales, as well as industry classification benchmarks, to develop

   sales projections.

          323.    Axogen’s CRM system included information known to the five former employees

   whose information supports Lead Plaintiff’s claims. This system provided more than sufficient

   data for Zaderej and Mariani to learn that their claims were false as to the peripheral nerve repair

   field, particularly for trauma, and the size of the Company’s market, or at least to prompt them to

   investigate further, which would have caused them to discover the truth.

                          Axogen’s Small Size and Zaderej and Mariani’s Close Oversight of
                          Sales Supports an Inference of Scienter

          324.    Axogen’s small size supports an inference that Zaderej and Mariani knew or were

   reckless in not knowing the truth regarding their oft-repeated claims as to the field of peripheral

   nerve repair and the size of the market for Axogen’s products. Five former Axogen employees

   provided information indicating that Defendants’ claims were false, and the organizational

   proximity between these employees and the Exchange Act Individual Defendants supports a strong

   inference of scienter. Moreover, Axogen’s director of business intelligence reported directly to

   Zaderej and Mariani, further establishing scienter.

          325.    In addition to the above-described lines of reporting, CW2 provided additional

   information making clear that Defendant Zaderej and the rest of Axogen’s executive team kept



                                                   101
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 107 of 124 PageID 2008




   close tabs on sales, indicating they were aware of the view, held by CW2 and the other CWs, that

   the Company’s statements regarding the peripheral nerve repair field and the Company’s market

   were false. CW2 pointed out that Axogen was a fairly small company and that Zaderej and the

   entire executive leadership attended the Company’s annual sales conferences in January, at which

   the company held an awards ceremony to recognize high-performing salespeople and

   communicated sales targets for that year. Zaderej followed sales closely enough that sales

   representatives that failed to meet their sales goals were “on the radar” of those representatives’

   managers as well as of Zaderej, according to CW2.

                         The Importance of the Information and the Magnitude of the Falsity
                         Supports Scienter

          326.    The fundamental significance of the Company’s market supports the strong

   inference that the Exchange Act Individual Defendants acted with scienter. That the Company’s

   market in trauma cases—the largest segment of its overall market—was approximately $200

   million, rather than $1.5 billion, is of critical relevance to the Company’s operations,

   manufacturing, sales and marketing, surgeon education programs, and overall strategy for growth.

   As the CEO and CFO, respectively, of the Company, the Exchange Act Individual Defendants

   thus knew or were reckless in not knowing the truth of this matter.

          327.    This inference is further strengthened by the vast discrepancy between the truth and

   what the Company and the Exchange Act Individual Defendants told investors. As shown by the

   Expert Firm’s analysis, and as corroborated by the Seligman Report, the number of peripheral

   nerve repair surgeries for trauma and OMF is a mere fraction of what the Exchange Act Defendants

   claimed, and the Company’s market for trauma and OMF is less than 10% of what they claimed.

   In light of this yawning gap, the inference that the Exchange Act Individual Defendants knew or

   were reckless in not knowing the truth is strong.



                                                  102
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 108 of 124 PageID 2009




                          The Fact That Axogen Paid A Marketing Company to Produce the
                          Brattain Article and That Axogen Repeatedly Cited That Article
                          Without Disclosing That Fact Supports Scienter

          328.    The strong inference of the Exchange Act Individual Defendants’ scienter is further

   bolstered by the fact that Axogen provided funding for the Brattain Article and then repeatedly

   cited that document to support its false and misleading statements without making note of this

   funding. Nor did Axogen disclose that, as the Seligman Report revealed, the Brattain Article (i)

   was not published in a medical or scientific journal (let alone a peer-reviewed one), and (ii) was

   authored by a family medicine doctor, not a neurosurgeon or a certified statistician. Disclosing

   these facts would have undermined the Defendants’ false and misleading statements. As the CEO

   and CFO of Axogen, Zaderej and Mariani repeatedly approved SEC filings and delivered

   numerous presentations citing the Brattain Article, and they were at least reckless in not knowing

   these factors and in failing to disclose them to investors..

                          Zaderej Made Highly Unusual Stock Sales Before the Truth Was
                          Revealed

          329.    The scienter of Defendant Zaderej is further supported by her sales of Axogen

   common stock during the Class Period, which were suspicious in timing and amount. Zaderej

   became CEO in May 2010. Since that time, she did not sell any Axogen stock until November 13,

   2018, when she sold 13,000 shares at an average price of $33.42, garnering proceeds of $434,460.

   The very next day, she sold an additional 12,000 shares at an average price of $32.93, bringing in

   an additional $395,160, for total proceeds of $829,620. These proceeds from just two days of

   sales totaled 144% of Zaderej’s base salary for 2018. On information and belief, these sales were

   not conducted pursuant to Rule 10b5-1 trading plans. These insider stock sales strongly support

   the inference of Zaderej’s scienter.




                                                    103
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 109 of 124 PageID 2010




                         The Abrupt Departure of Key Members of Senior Management

          330.   The timing and circumstances of the departure of key members of the Company’s

   senior management further supports an inference of scienter. On January 22, 2019, promptly

   following the end of the Class Period and the revelation of the truth regarding Axogen’s market

   size, Axogen announced that Chief Commercial Officer Jon Gingrich was leaving the Company.

   Gingrich joined Axogen only a year and a half prior, in July 2017, and was based in the Company’s

   Alachua, Florida headquarters (as were Defendants Zaderej and Mariani), where, Zaderej stated

   on August 2, 2017, he was a member of the Company’s executive leadership team and reported

   directly to her. As Chief Commercial Officer, the size and scope of Axogen’s market was squarely

   within Gingrich’s portfolio, though the Company’s grandiose market claims, including citations

   to the Noble Article, the Brattain Article, and the 2011 HHS Report, began before he joined the

   Company. Gingrich’s departure shortly after publication of the Seligman Report raises a strong

   inference that the truth regarding the Company’s market was known at the Company’s executive

   leadership level, which included the Exchange Act Individual Defendants, or at a minimum that

   the Exchange Act Individual Defendants were reckless in not knowing this truth.

          331.   In addition, on January 7, 2019, Axogen announced that Shawn McCarrey, who

   served as Axogen’s Senior Vice President of Sales beginning in February 2013, was leaving the

   Company that very day. McCarrey was also based in the Company’s headquarters, and his

   departure so soon after the release of the Seligman Report strengthens the strong inference that

   Zaderej knew or were reckless in not knowing the truth regarding the Company’s market size as

   revealed by the Seligman Report.

                         The Scienter of Zaderej and Mariani is Imputed to Axogen

          332.   Axogen possessed scienter by virtue of the fact that the Exchange Act Individual

   Defendants, who acted with scienter as set forth above, had binding authority over the Company


                                                 104
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 110 of 124 PageID 2011




   as its CEO and CFO, respectively, and thus their knowledge or recklessness is imputed to the

   Company. Additional allegations further establish Axogen’s corporate scienter based on the state

   of mind of employees whose intent can be imputed to the Company. It can be inferred that senior

   corporate executives at Axogen possess scienter. For instance, throughout the Class Period, as yet

   unidentified Axogen employees prepared presentation materials setting forth false and misleading

   statements and omissions regarding the Company’s market, revised these materials, and adjusted

   the false and misleading market claims upward, exacerbating their falsity. These presentation

   materials were selected for repeated presentations to investors, including presentations made by

   Defendant Zaderej. Furthermore, Defendant Zaderej delivered remarks, prepared by as yet

   unidentified Axogen employees, that set forth the false and misleading statements and omissions

   alleged herein in every quarterly earnings call during the Class Period. As a result, it can be

   inferred the numerous Axogen employees, including executives sufficiently scienter to impute

   their scienter to Axogen (such as Gingrich and McCarrey, both of whom departed the Company

   promptly after the Seligman Report), were aware of the truth regarding the Company’s market

   size, yet approved the false or misleading statements or permitted them to be made in the

   Company’s SEC filings and investor presentations.

          E.      LOSS CAUSATION

          333.    Lead Plaintiff and other Class members were damaged as a result of the Exchange

   Act Defendants’ fraudulent conduct as alleged herein. During the Class Period, the Exchange Act

   Defendants engaged in a scheme to deceive investors by issuing a series of material

   misrepresentations and omitting material facts relating to the market for the Company’s core

   products.

          334.    As a direct result of the Exchange Act Defendants’ false and misleading statements

   of material fact and omissions of material fact, the price of Axogen’s common stock was artificially


                                                   105
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 111 of 124 PageID 2012




   inflated throughout the Class Period until, as indicated herein, the relevant truth about Axogen was

   revealed at the end of the Class Period. These false and misleading statements had the effect of

   preventing the market from knowing the full truth regarding the Company and of keeping the price

   of Axogen common stock artificially inflated throughout the Class Period.

           335.   Lead Plaintiff and other Class members unknowingly and in reliance upon the

   Exchange Act Defendants’ materially false or misleading statements and omissions purchased

   Axogen stock at artificially inflated prices on the Nasdaq. But for the Exchange Act Defendants’

   misrepresentations, omissions, and fraudulent scheme, Lead Plaintiff and other Class members

   would not have purchased Axogen stock at the artificially inflated prices at which it traded during

   the Class Period.

           336.   On December 18, 2018, the Seligman Report was published. As detailed in

   § III(E)(4), supra, the Seligman Report presented a lengthy and detailed analysis, supported by

   significant research (including reviews of scientific literature, consultation with subject matter

   experts, and interviews with former employees of the company and surgeons that perform nerve

   repairs), exposing the truth regarding the Company’s market claims.

           337.   On this news, the price of Axogen stocked dropped precipitously on high trading

   volume. From a closing price of $27.53 per share on December 17, 2018, the day before release

   of the Seligman Report, Axogen’s stock price fell 22% to close at $21.36 per share on December

   18, 2018, with over 4,944,743 shares trading hands on December 18—compared to just 214,825

   one week prior. Axogen’s stock price continued to fall, closing at $19.83 on December 19, $17.89

   on December 20, and $17.09 on December 21, 2018, with unusually heavy trading on each of these

   days.




                                                   106
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 112 of 124 PageID 2013




          338.    The decline in the price of Axogen common stock from December 17 to December

   21, 2018, was the direct result of the nature and extent of the revelations made to the market by

   the Seligman Report concerning the market for the Company’s core nerve repair products. The

   timing and magnitude of the decline in the price of Axogen common stock negates any inference

   that the losses suffered by Lead Plaintiff and other Class members was caused by changed market

   conditions, macroeconomic or industry factors, or Company-specific facts unrelated to the

   actionable conduct alleged herein. Rather, the revelations of truth and the resulting market

   reaction, supports the reasonable inference that the market understood that Defendants’ prior

   statements were false and misleading and omitted material information.

          339.    As the truth was revealed, the price of Axogen common stock dropped quickly as

   the artificial inflation was removed, damaging Lead Plaintiff and other Class members. The

   economic losses suffered by Lead Plaintiff and other Class members following the disclosure of

   the truth on December 18, 2018, were a direct and proximate result of the Exchange Act

   Defendants’ material misrepresentations and omissions that artificially inflated the price of

   Axogen common stock and the subsequent decline in the price of that common stock when the

   truth concerning the Exchange Act Defendants’ misrepresentations and omissions entered the

   marketplace.

          F.      LEAD PLAINTIFF AND THE CLASS ARE ENTITLED TO A PRESUMPTION OF
                  RELIANCE

          340.    At all relevant times, the market for Axogen common stock was open and efficient

   for the following reasons, among others: (i) Axogen common stock met the requirements for

   listing, and was listed and actively traded on the Nasdaq under the ticker symbol “AXGN”; (ii) as

   a registered and regulated issuer of securities, Axogen filed periodic public reports with the SEC,

   in addition to the Company’s frequent voluntary dissemination of information; (iii) Axogen



                                                  107
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 113 of 124 PageID 2014




   regularly communicated with investors via established market communication mechanisms,

   including through regular disseminations of press releases on the national circuits of major

   newswire services and through other wide-ranging public disclosures, such as communications

   with the financial press, securities analysts, and other similar reporting services; (iv) Axogen was

   followed by numerous securities analysts employed by major brokerage firms, including Cantor

   Fitzgerald & Co., JMP Securities LLC, Leerink Partners LLC, Lake Street Capital Markets LLC,

   Wedbush Securities, Inc., William Blair & Company, L.L.C., Roth Capital Partners, LLC, and

   BTIG LLC, who wrote reports that were distributed to the sales force and certain customers of

   their respective brokerage firms and that were publicly available and entered the public

   marketplace; (v) the material misrepresentations and omissions alleged herein would tend to

   induce a reasonable investor to misjudge the value of Axogen’s common stock; and (vi) without

   knowledge of the misrepresented or omitted facts, Lead Plaintiff and other members of the Class

   purchased or otherwise acquired Axogen common stock between the time Axogen made the

   material misrepresentations and omissions and the time the truth was revealed, during which

   period the price of Axogen’s common stock was artificially inflated by Defendants’ material

   misrepresentations and omissions.

          341.    As a result of the foregoing, the market for Axogen common stock promptly

   digested current information regarding Axogen from all publicly available sources and the price

   of Axogen’s stock reflected such information. Based upon the materially false or misleading

   statements and omissions of material fact alleged herein, Axogen common stock traded at prices

   in excess of the true value of Axogen common stock during the Class Period. Lead Plaintiff and

   other members of the Class purchased or otherwise acquired Axogen common stock relying upon




                                                   108
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 114 of 124 PageID 2015




   the integrity of the market price of Axogen common stock and other market information relating

   to Axogen.

          342.    Under these circumstances, Lead Plaintiff and other members of the Class, as

   purchasers or acquirers of Axogen common stock at artificially inflated prices during the Class

   Period, suffered similar injuries and a presumption of reliance under the fraud-on-the-market

   doctrine applies.

          343.    Further, at all relevant times, Lead Plaintiff and other members of the Class relied

   on Defendants to disclose material information as required by law. Lead Plaintiff and other

   members of the Class would not have purchased or otherwise acquired Axogen common stock at

   artificially inflated prices if Defendants disclosed all material information as required by law.

   Thus, to the extent that Defendants concealed or improperly failed to disclose material facts

   concerning the Company and its business, Lead Plaintiff and other members of the Class are

   entitled to a presumption of reliance in accordance with Affiliated Ute Citizens v. United States,

   406 U.S. 128, 153 (1972).

  VI.     THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE
          ARE INAPPLICABLE

          344.    The Private Securities Litigation Reform Act’s statutory safe harbor and the

   “bespeaks caution doctrine” applicable to forward-looking statements under certain circumstances

   do not apply to any of the materially false or misleading statements alleged herein.

          345.    None of the statements complained of herein were forward-looking statements.

   Rather, each was a historical statement or statement of purportedly current facts and conditions at

   the time each statement was made. Defendants’ statements regarding the quantity of peripheral

   nerve repair procedures performed in the U.S. each year, and regarding the size of the market for




                                                  109
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 115 of 124 PageID 2016




   Axogen’s products, were statements of historical or then-current facts and were material factors

   relevant to the Company’s historical performance.

          346.    To the extent that any materially false or misleading statement alleged herein, or

   any portion thereof, can be construed as forward-looking, such statement was not accompanied by

   meaningful cautionary language identifying important facts that could cause actual results to differ

   materially from those in the statement or portion thereof. As set forth above, given the then-

   existing facts contradicting Defendants’ statements, any generalized risk disclosures made by

   Defendants do not insulate Defendants from liability for their materially false or misleading

   statements or omissions.

          347.    To the extent that the statutory safe harbor applies to any materially false or

   misleading statement alleged herein, or any portion thereof, Defendants are liable for any such

   materially false or misleading forward-looking statement because at the time such statement was

   made the speaker knew the statement was materially false or misleading, or the statement was

   authorized and approved by an executive officer of Axogen who knew that the forward-looking

   statement was materially false or misleading.

  VII.    CLASS ACTION ALLEGATIONS

          348.    Lead Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) individually and on behalf of a Class consisting of all persons and

   entities that purchased or otherwise acquired the publicly traded common stock of Axogen during

   the Class Period.

          349.    Excluded from the Class are: (i) Defendants; (ii) present or former executive

   officers of Axogen, members of Axogen’s Board of Directors, and members of their immediate

   families (as defined in 17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (iii) any of the




                                                    110
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 116 of 124 PageID 2017




   foregoing persons’ legal representatives, heirs, successors or assigns; and (iv) any entity in which

   Defendants have or had a controlling interest, or any affiliate of Axogen.

          350.    The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Axogen’s securities were actively traded on the

   Nasdaq. While the exact number of Class members is unknown to Lead Plaintiff at this time and

   can only be ascertained through appropriate discovery from Defendants, Lead Plaintiff believes

   that there are at least hundreds, if not thousands, of members in the proposed Class. Class members

   may be identified from records maintained by Axogen or its transfer agent, and may be notified of

   the pendency of this action by mail using a form of notice customarily used in securities class

   actions.

          351.    Lead Plaintiff’s claims are typical of the claims of the members of the Class, as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of the

   federal securities laws that is complained of herein.

          352.    Lead Plaintiff will fairly and adequately protect the interests of the members of the

   Class and has retained counsel competent and experienced in class and securities litigation.

          353.    Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual Class members. Among the questions

   of law and fact common to the Class are: (i) whether Defendants’ acts and omissions as alleged

   herein violated the federal securities laws; (ii) whether Defendants’ statements to the investing

   public during the Class Period misrepresented or omitted material facts about Axogen’s business,

   operations, and management; (iii) to what extent Class members have sustained damages; and (iv)

   the proper measure of damages.




                                                   111
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 117 of 124 PageID 2018




             354.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all Class members is impracticable. Furthermore,

   as the damages suffered by individual Class members may be relatively small, the expense and

   burden of individual litigation make it impossible for members of the Class to redress individually

   the wrongs done to them. There will be no difficulty in the management of this action as a class

   action.

 VIII.       CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

                                               COUNT V
                     Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                    Promulgated Thereunder Against The Exchange Act Defendants

             355.   Lead Plaintiff incorporates by reference and realleges all preceding paragraphs

   relating to the Exchange Act claims, as well as §§ I, II, III(A)-(F), and VI, as if fully set forth

   herein. This claim is brought against the Exchange Act Defendants pursuant to Section 10(b) of

   the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §

   240.10b-5.

             356.   During the Class Period, the Exchange Act Defendants used the means and

   instrumentalities of interstate commerce, the United States mails, and the facilities of the national

   securities exchanges to make materially false or misleading statements and omissions of material

   fact alleged herein to: (i) deceive the investing public, including Lead Plaintiff; (ii) cause the

   market price of Axogen common stock to trade above its true value; and (iii) cause Lead Plaintiff

   and other members of the Class to purchase or otherwise acquire Axogen common stock at

   artificially inflated prices that did not reflect the stock’s true value during the Class Period. In

   furtherance of their unlawful scheme, plan, or course of conduct, the Exchange Act Defendants

   took the actions alleged herein.




                                                    112
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 118 of 124 PageID 2019




             357.   While in possession of material adverse, non-public information, the Exchange Act

   Defendants, individually and in concert, directly or indirectly, by the use of means and

   instrumentalities of interstate commerce, the United States mails, and the facilities of a national

   securities exchange: (i) employed devices, schemes, and artifices to defraud; (ii) made false or

   misleading statements of material fact and/or failed to disclose material facts necessary in order to

   make the statements made, in light of the circumstances under which they were made, not

   misleading; and (iii) engaged in acts, practices, and a course of business that operated as a fraud

   or deceit upon the purchasers of the Company’s common stock in an effort to maintain artificially

   high market prices for Axogen common stock, in violation of Section 10(b) and Rule 10b-5. The

   Exchange Act Defendants are alleged as primary participants in the wrongful conduct alleged

   herein.

             358.   The Exchange Act Defendants acted with knowledge or a reckless disregard for the

   truth of the materially misrepresented and omitted facts alleged herein, in that they failed to

   disclose such facts, even though such facts were readily available to them, if not known. The

   Exchange Act Defendants’ material misrepresentations and omissions were made knowingly

   and/or recklessly for the purpose and effect of concealing the truth regarding Axogen’s operations,

   business, performance, and prospects from the investing public and supporting the artificially

   inflated price of its common stock.

             359.   As set forth above, the dissemination of the materially false or misleading

   information and failure to disclose material facts artificially inflated or maintained artificial

   inflation already in the market price of Axogen common stock during the Class Period. Relying

   directly or indirectly upon the materially false or misleading statements made by the Exchange

   Act Defendants and on the efficiency and integrity of the market in which the Company’s common




                                                   113
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 119 of 124 PageID 2020




   stock trades, and upon the absence of material adverse information that was known to or recklessly

   disregarded by the Exchange Act Defendants but not disclosed by them, Lead Plaintiff and other

   members of the Class purchased or otherwise acquired Axogen common stock during the Class

   Period at artificially inflated prices. As the previously misrepresented and/or concealed material

   facts eventually emerged, the price of Axogen common stock substantially declined, causing losses

   to Lead Plaintiff and other members of the Class. These declines and the preceding disclosures

   are set forth above in Section III(F).

          360.    At the time of the material misrepresentations and omissions alleged herein, Lead

   Plaintiff and other members of the Class were not aware of their falsity and believed them to be

   true. Had Lead Plaintiff and other members of the Class known the relevant truth regarding

   Axogen’s financial results, operations, business, and prospects, which was misrepresented and/or

   concealed by the Exchange Act Defendants, Lead Plaintiff and other members of the Class would

   not have purchased or otherwise acquired Axogen common stock at artificially inflated prices.

          361.    By virtue of the foregoing, the Exchange Act Defendants have violated Section

   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. As a direct and proximate

   result of the Exchange Act Defendants’ wrongful conduct, Lead Plaintiff and other members of

   the Class suffered damages in connection with their transactions in the Company’s common stock

   during the Class Period.

                                             COUNT VI
                           Violation of Section 20(a) of the Exchange Act
                          Against the Exchange Act Individual Defendants

          362.    Lead Plaintiff incorporates by reference and realleges all preceding paragraphs

   relating to the Exchange Act claims, as well as §§ I, II, III(A)-(F), and VI, as if fully set forth

   herein. This claim is brought against the Exchange Act Individual Defendants pursuant to Section

   20(a) of the Exchange Act, 15 U.S.C. § 78t(a).


                                                    114
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 120 of 124 PageID 2021




          363.    Prior to and during the Class Period, the Exchange Act Individual Defendants, by

   virtue of their high-level positions, were privy to, and monitored, confidential and proprietary

   information concerning Axogen, its business, operations, performance, and future prospects,

   including its compliance with applicable federal, state, and local laws and regulations.

          364.    In their respective roles, the Exchange Act Individual Defendants had regular

   access to non-public information about Axogen’s business, operations, performance, and future

   prospects through access to internal corporate documents and information, conversations and

   connections with other of Axogen’s corporate officers and employees, attendance at management

   meetings and meetings of the Company’s Board of Directors and committees thereof, as well as

   reports and other information provided to them in connection therewith.

          365.    Each of the Exchange Act Individual Defendants was a controlling person of

   Axogen within the meaning of Section 20(a), as alleged herein. By virtue of their high-level

   positions, and their participation in or awareness of the Company’s day-to-day operations and

   finances, and/or knowledge of the statements filed by the Company with the SEC and disseminated

   to the investing public, the Exchange Act Individual Defendants each had the power and authority

   to influence and control, and did influence and control, directly or indirectly, the day-to-day

   decision-making of the Company, including the content and dissemination of the statements Lead

   Plaintiff alleges were materially false or misleading.

          366.    Each of the Exchange Act Individual Defendants is liable as a primary participant

   in a wrongful scheme and course of business that operated as a fraud and deceit on purchasers of

   Axogen common stock during the Class Period, which included the dissemination of materially

   false or misleading financial statements and statements (both affirmative statements and statements

   rendered misleading because of material omissions) set forth above in Sections III(C)(1) and




                                                   115
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 121 of 124 PageID 2022




   III(D). The scheme: (i) deceived the investing public regarding Axogen’s business and the true

   value of Axogen common stock; and (ii) caused Lead Plaintiff and other members of the Class to

   purchase Axogen common stock at artificially inflated prices, which plummeted in value as the

   truth was revealed.

           367.   The Exchange Act Individual Defendants were provided with, or had unlimited

   access to, copies of the Company’s reports, press releases, public filings, and other statements

   Lead Plaintiff alleges were materially misleading prior to and/or shortly after these statements

   were issued and had the ability and ultimate authority to prevent the issuance of these statements

   or cause these statements to be corrected. In particular, the Exchange Act Individual Defendants

   maintained direct and supervisory involvement in the day-to-day operations of the Company and

   therefore had, or are presumed to have had, the power to control or influence the particular public

   statements or omissions giving rise to the securities violations as alleged herein, and exercised the

   same.

           368.   As set forth above, the Exchange Act Defendants violated Section 10(b) and Rule

   10b-5, by their acts and omissions as alleged herein. By virtue of the Exchange Act Individual

   Defendants’ status as controlling persons and their respective participation in the underlying

   violations of Section 10(b) and Rule 10b-5, the Exchange Act Individual Defendants are liable

   pursuant to Section 20(a). As a direct and proximate result of the Exchange Act Individual

   Defendants’ culpable conduct, Lead Plaintiff and other members of the Class suffered damages in

   connection with their transactions in Axogen common stock during the Class Period.

  IX.      JURY DEMAND

           369.   Lead Plaintiff, on behalf of itself and the Class, hereby demands a trial by jury.

   X.      PRAYER FOR RELIEF

           370.   WHEREFORE, Lead Plaintiff prays for relief and judgment, including:


                                                   116
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 122 of 124 PageID 2023




         1.    Declaring this action to be a proper class action pursuant to Rule 23 of the Federal
               Rules of Civil Procedure;

         2.    Awarding Lead Plaintiff and the Class compensatory damages against all
               Defendants, jointly and severally, for all damages sustained as a result of
               Defendants’ wrongdoing, in an amount to be proven at trial, including interest
               thereon, as allowed by law;

         3.    Awarding Lead Plaintiff and the Class extraordinary, equitable, and/or injunctive
               relief as permitted by law (including, but not limited to, rescission);

         4.    Awarding Lead Plaintiff and the Class their costs and expenses incurred in this
               Action, including reasonable attorneys’ fees and experts’ fees; and

         5.    Awarding such other and further relief as may be just and proper.

   DATED: June 22, 2020                      Respectfully submitted,

                                             GRANT & EISENHOFER P.A.

                                             /s/ Daniel L. Berger
                                             Daniel L. Berger (pro hac vice)
                                             Jonathan D. Park (pro hac vice)
                                             485 Lexington Avenue
                                             New York, NY 10017
                                             Telephone: (646) 722-8500
                                             Facsimile: (610) 722-8501
                                             jeisenhofer@gelaw.com
                                             dberger@gelaw.com
                                             jpark@gelaw.com

                                             John C. Kairis (pro hac vice)
                                             Rebecca A. Musarra (pro hac vice)
                                             123 Justison Street
                                             Wilmington, DE 19801
                                             Telephone: (302) 622-7000
                                             Facsimile: (302) 622-7100
                                             jkairis@gelaw.com
                                             rmusarra@gelaw.com

                                             Counsel for Lead Plaintiff and Lead Counsel for the
                                             Class




                                               117
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 123 of 124 PageID 2024




                                      SAXENA WHITE P.A.

                                      Joseph E. White III (FL Bar No. 621064)
                                      Lester R. Hooker (FL Bar No. 32242)
                                      Adam D. Warden (FL Bar No. 0873691)
                                      150 E. Palmetto Park Road, Suite 600
                                      Boca Raton, FL 33432
                                      Telephone: 561-394-3399
                                      jwhite@saxenawhite.com
                                      lhooker@saxenawhite.com
                                      awarden@saxenawhite.com

                                      Local Counsel for Lead Plaintiff and Lead Counsel
                                      for the Class




                                       118
Case 8:19-cv-00069-TPB-AAS Document 105 Filed 06/22/20 Page 124 of 124 PageID 2025




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 22, 2020, I presented the foregoing to the Clerk of the

   Court for filing and uploading to the CM/ECF system. This system will send electronic notice of

   filing to all of the parties.

                                              /s/ Daniel L. Berger
                                              Daniel L. Berger




                                                119
